 



EXHIBIT 10.18
ASSET PURCHASE AGREEMENT
by and between
RON FEE INC.
and
MIDDLETON PEST CONTROL, INC.
dated as of March 31, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   1   Definitions     1                     2
  Basic Transaction     4       (a)  
Purchase and Sale
    4       (b)  
Excluded Assets
    6       (c)  
Transaction Consideration
    6       (d)  
Excluded Liabilities
    7       (e)  
Payment of Liabilities of Company
    8       (f)  
Assumption of Obligations
    9       (g)  
Collection of Accounts Receivable
    9       (h)  
Proration of Certain Items
    9       (i)  
Post Closing Adjustments
    10       (j)  
Allocation of Purchase Price
    11       (k)  
Assignment of Contracts
    11       (l)  
No Expansion of Third Party Rights
    12       (m)  
The Closing
    12       (n)  
Successor Liability
    12                     3   Representations and Warranties Relating to the
Company     12       (a)  
Noncontravention
    12       (b)  
Corporate Status
    13       (c)  
Good Title to and Condition of Purchased Assets
    13       (d)  
Power and Authority
    13       (e)  
Enforceability
    13       (f)  
Absence of Subsidiaries
    14       (g)  
Financial Statements
    14       (h)  
Absence of Certain Developments
    14       (i)  
Liens
    15       (j)  
Legal Compliance
    15       (k)  
Tax Matters
    15       (l)  
Real Properties
    16       (m)  
Intellectual Property
    16       (n)  
Contracts
    17       (o)  
Insurance and Risk of Loss
    17       (p)  
Litigation
    18       (q)  
Employees
    18       (r)  
Employee Benefits
    18       (s)  
Environmental Matters
    18       (t)  
Company Permits
    21       (u)  
Accounts Receivable; Inventory; Returns
    22       (v)  
Books and Records
    22       (w)  
Customers and Suppliers
    22       (x)  
Pest Treatment
    23  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                              Page       (y)  
Names; Prior Acquisitions; Business Locations
    23       (z)  
Brokers’ Fees
    23       (aa)  
Accuracy of Information Furnished by the Company
    23                     4   Representations and Warranties of the Buyer    
24       (a)  
Organization of the Buyer
    24       (b)  
Authorization of Transaction
    24       (c)  
Noncontravention
    24       (d)  
Brokers’ Fees
    24                     5   Pre-Closing Covenants     24       (a)  
General
    24       (b)  
Notices and Consents
    24       (c)  
Access
    25       (d)  
Confidentiality
    25       (e)  
Due Diligence Review and Environmental Assessment
    25       (f)  
Trading in Parent Common Stock
    26       (g)  
No Shop
    26       (h)  
Preservation of Business
    26                     6   Post-Closing Covenants     27       (a)  
Litigation Support; Access to Books and Records
    27       (b)  
Tax Matters
    27       (c)  
Restrictive Covenant
    28       (d)  
Certain Employee Matters
    28       (e)  
Credit Under Buyer Employee Benefit Plans
    29       (f)  
Leasing of Spring Hill Site and Odessa Site; Landlord Waiver
    29       (g)  
Transition Services
    30       (h)  
Name
    30       (i)  
Certification of the Company’s Financial Statements
    30       (j)  
Registration of Vehicles in Buyer’s Name
    30                     7   Conditions to Obligation to Effect the Closing  
  31       (a)  
Conditions to Obligation of the Buyer
    31       (b)  
Conditions to Obligation of the Company
    33                     8   Remedies for Breaches of this Agreement     33  
    (a)  
Survival
    33       (b)  
Indemnification
    34       (c)  
Limitations on Indemnity
    35       (d)  
Other Limitations
    36       (e)  
Offset Against Promissory Note
    37       (f)  
Arbitration
    37                     9   Termination     38       (a)  
Termination of Agreement
    38       (b)  
Effect of Termination
    39  

 -ii- 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                              Page   10   Miscellaneous     39       (a)  
Press Releases and Public Announcements
    39       (b)  
Third-Party Beneficiaries
    39       (c)  
Entire Agreement
    39       (d)  
Succession and Assignment
    40       (e)  
Counterparts
    40       (f)  
Headings
    40       (g)  
Notices
    40       (h)  
Governing Law; Jurisdiction; Venue
    41       (i)  
Amendments and Waivers
    41       (j)  
Severability
    41       (k)  
Expenses
    41       (l)  
Construction
    41       (m)  
Business Day
    42       (n)  
Prevailing Party
    42       (o)  
Exhibits; Disclosure Schedule
    42       (p)  
Waiver of Jury Trial
    42  

 -iii- 

 



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     This Asset Purchase Agreement (this “Agreement”) is made as of March 31,
2006 (the “Effective Date”), by and between Middleton Pest Control, Inc., a
Florida corporation (the “Buyer”), and Ron Fee Inc., a Florida corporation (the
“Company”). The Buyer and the Company are each referred to in this Agreement as
a “Party” and collectively as the “Parties.”
RECITALS
     The Company is engaged in the pest control services business which is
operated from two locations in Spring Hill and Odessa, Florida. The Buyer
desires to purchase and the Company desires to sell to the Buyer substantially
all of the assets, properties and business of the Company, upon the terms and
conditions set forth in this Agreement for the consideration described in
Section 2 of this Agreement.
TERMS OF AGREEMENT
     NOW, THEREFORE, in consideration of the premises and the mutual promises
herein made, and in consideration of the representations, warranties and
covenants herein contained, the Parties agree as follows:
1.   Definitions. In addition to the terms defined in the Preamble and other
Sections of this Agreement, the capitalized terms set forth below are defined as
follows:
     “Advisors” means, with respect to any Person, such Person’s managers,
directors, officers, employees, accountants, lenders, agents, legal counsel, and
financial, regulatory, Tax and other advisors.
     “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.
     “Change of Control Payments” means any and all (i) bonuses or similar
payments payable by Company as a result of the transactions contemplated hereby,
(ii) investment banking and other fees payable by Company as a result of the
transactions contemplated hereby and (iii) amounts payable by Company to obtain
any consents or approvals required to be listed on Section 3(a) of the
Disclosure Schedule, including without limitation, the payments described on
Exhibit A, attached hereto.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Company’s Knowledge” means the actual knowledge of any manager, executive
officer or director of the Company after a reasonably diligent inquiry and
investigation.
     “Company Transaction Expenses” means any and all legal, accounting,
consulting, investment advisory and other fees, costs and expenses of Company
and relating to the transaction contemplated hereby.

 



--------------------------------------------------------------------------------



 



     “Confidential Information” means any information concerning or relating to
a disclosing Party or its Affiliate or a disclosing Party’s or its Affiliate’s
financial condition, businesses, personnel, operations, customers and customer
data, or prospects in the possession of the receiving Party, its Affiliates or
its Advisors or furnished or to be furnished to the receiving Party, its
Affiliates or its Advisors including, without limitation, any Trade Secrets
which should reasonably be deemed confidential to the disclosing Party; provided
that the term “Confidential Information” does not include information which
(i) becomes generally available to the public other than as a result of a
disclosure of such information by the receiving Party, its Affiliates or its
Advisors in violation of this Agreement, (ii) was available to the receiving
Party, its Affiliates or its Advisors on a non-confidential basis prior to its
disclosure by the disclosing Party or its Advisors, or (iii) was or becomes
available to the receiving Party, its Affiliates or its Advisors on a
non-confidential basis, from a source other than disclosing Party or its
Advisors, provided, that such source is or was (at the time of receipt of the
relevant information) not known to the receiving Party, to be bound by a
confidentiality agreement with or for the benefit of (or other confidentiality
obligation to) the disclosing Party.
     “Consistently Applied” means the consistent and historically utilized
application of accounting principles and policies, and methods based on
reasonably acceptable commercial standards and prudent management determinations
and estimates and judgments, utilized in the construct of the Company’s Most
Recent Financial Statements.
     “Customer Prepayments” means the prepayments for Company services made by
customers and for which the Company is obligated to provide services.
     “Employee Pension Benefit Plan” has the meaning set forth in ERISA
Section 3 (2).
     “Employee Welfare Benefit Plan” has the meaning set forth in ERISA
Section 3 (l).
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Affiliate” means any trade or business, whether or not incorporated,
that together with the Company would be deemed a “single employer” within the
meaning of Section 4001 of ERISA.
     “GAAP” means United States generally accepted accounting principles in
effect at the time the relevant financial statements were (or are) prepared.
     “Governmental Authority” means any foreign, federal, state or local
governmental entity or any department, agency, or political subdivision thereof
or any court, judicial authority, tribunal or quasi-judicial authority or
tribunal including any arbitrator or arbitration proceeding.
     “Income Tax” means any foreign, federal, state or local tax imposed on, or
measured by, net income.
     “Income Tax Return” means any return, declaration, report, claim for refund
or information return or statement relating to Income Taxes.

2



--------------------------------------------------------------------------------



 



     “Indebtedness For Borrowed Money” means, with respect to any Person,
(a) indebtedness of such Person for borrowed money, (b) obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(c) obligations of such Person as lessee under leases required to be capitalized
pursuant to GAAP, (d) obligations of such Person for amounts drawn under
acceptances, letters of credit or similar facilities, (e) any purchase money
indebtedness for goods purchased from vendors and other trade payables and
(f) guarantees and similar commitments relating to any of the foregoing items.
     “Intellectual Property” means, with respect to the Company, all patents,
patent applications, patent disclosures and inventions; trademarks, service
marks, trade dress, logos, trade names, and Internet domain names; copyrights
and copyrightable works; information systems, databases and software; websites
and web addresses; licenses, registrations, applications and renewals for any of
the foregoing; and Trade Secrets; and all derivations, modifications and
enhancements to any of the foregoing.
     “Lien” means any mortgage, pledge, lien, encumbrance, charge or other
security interest of any kind whatsoever.
     “Material Adverse Effect” means either:
     (i) a material adverse effect on (or material adverse change in) the
assets, liabilities assumed by the Buyer, business or the financial condition of
the Company; or
     (ii) any event, matter or circumstance which could reasonably be expected
to result in a material adverse effect on (or material adverse change in) the
assets purchased and liabilities assumed by the Buyer, the business or financial
condition of the Company, other than (for purposes of this clause (ii) only)
changes in the following: (A) regional, national or international political or
economic conditions or financial markets; (B) any of the industries in which the
Company operates; (C) applicable laws or regulations; (D) election results at
the federal, state or local levels; (E) Consistently Applied accounting
principles; (F) acts of terrorism or war (whether or not declared); or (G) any
adverse change in or effect on the business of the Company that is cured to the
reasonable satisfaction of the Buyer, before the earlier of (1) the Closing Date
and (2) the date on which this Agreement is terminated pursuant to Section 9
hereof.
     “Most Recent Balance Sheet” means the balance sheet contained within the
Most Recent Financial Statements.
     “Multiemployer Plan” has the meaning set forth in ERISA Section 3(37).
     “Ordinary Course of Business” means the ordinary course of business
consistent with commercially reasonable past practices.
     “Parent” means Sunair Services Corporation, a Florida corporation (f/k/a
Sunair Electronics, Inc.) and parent of Buyer.
     “Permitted Liens” means with respect to any assets of the Company
(i) mechanic’s, materialmen’s and similar liens with respect to amounts not past
due, (ii) liens for Income Taxes

3



--------------------------------------------------------------------------------



 



or other Taxes not yet due and payable or for Income Taxes or other Taxes that
the taxpayer is contesting in good faith pursuant to proceedings disclosed on
the Disclosure Schedule, (iii) purchase money liens arising by operation of law
(including liens on inventory and other assets in favor of vendors of the
Company) and (iv) liens securing rental payments under capital lease
arrangements disclosed on the Disclosure Schedule or other Liens disclosed on
the Disclosure Schedule.
     “Person” means an individual, a partnership, a corporation, an association,
a joint stock company, a trust, a joint venture, an unincorporated organization,
or a Governmental Authority (or any department, agency, or political subdivision
thereof).
     “Subsidiary” means, with respect to any Person, any corporation,
association or other entity of which either such Person or any Subsidiary of
such Person (alone or together) owns or controls (either directly or indirectly
or through another Subsidiary) at least a majority of the issued share capital
or other ownership interest, in each case having ordinary voting power to elect
directors, managers or trustees of such corporation or other entity (whether or
not any capital stock or other ownership interests or any other class or classes
of capital stock or other ownership interests shall or might have voting power
upon the occurrence of any contingency).
     “Taxes” means any and all taxes of any kind (together with any and all
interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any Governmental Authority including Income Taxes.
     “Tax Return” means any return (including any information return and Income
Tax Return), report, statement, schedule, notice, form, or other document or
information filed with or submitted to, or required to be filed with or
submitted to, any Government Authority in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Tax law.
     “Trade Secrets” means technical or non-technical data, formulae, patterns,
compilations, programs, devices, business-related information, methods,
know-how, techniques, competitive information, drawings, processes, financial
data, personnel data, financial plans, product plans, or customer or supplier
lists, in each case which (i) are material to the Company and (ii) are or would
be reasonably expected to be not commonly known by or available to the public,
or are defined as trade secrets pursuant to applicable law.
2.   Basic Transaction.
     (a) Purchase and Sale. At the Closing, upon the terms and subject to the
conditions of this Agreement, the Company shall sell, convey, transfer, assign
and deliver to Buyer, free and clear of any and all Liens or other restrictions
of any kind, all of its assets, properties and business of every kind and
description, whether real, personal or mixed, tangible or intangible, wherever
located (except those assets of the Company which are specifically excluded as
provided in Section 2(b) hereof) as shall exist on the Closing Date
(collectively, the “Purchased Assets”). Without limiting the generality of the
foregoing, the Purchased Assets shall include, but not be limited to, the
following:

4



--------------------------------------------------------------------------------



 



     (i) Tangible Personal Property. All machinery, equipment, tools, leasehold
improvements (except those leasehold improvements pertaining to any leased real
properties where the Buyer is not assuming the lease obligations pertaining to
such leased real properties), construction in progress, containers, furniture
and fixtures, trucks, automobiles, vehicles, trailers, containers, calibrating
and measuring equipment, purchased parts, computer equipment, computer software
and any other fixed assets owned by the Company (collectively, the “Equipment”),
as more particularly described on Schedule 2(a)(i) attached hereto;
     (ii) Inventory. All items of inventory of the Company (“Inventory”) as more
particularly described on Schedule 2(a)(ii) attached hereto, provided, however,
that Buyer’s purchase of inventory shall not include, and Schedule 2(a)(ii)
shall not list, any items of inventory which are obsolete (which items of
obsolete inventory the Company shall dispose of at its expense);
     (iii) Customer Accounts. All of the Company’s residential and commercial
contract and non-contract customer accounts and customer contracts (the
“Customer Contracts”), Customer Prepayments and other rights to provide services
or products to the customers of the Company, as more particularly described on
Schedule 2(a)(iii) attached hereto, all inquiries, proposals, offers or
correspondence to Persons that the Company has had an interest in acquiring
(that are legally permitted to be disclosed), also set forth in
Schedule 2(a)(iii), all lists, records and correspondence pertaining to former
customers of the Company who, prior to the Closing Date, terminated or had
cancelled accounts and contracts with the Company, also set forth in
Schedule 2(a)(iii), and all inquiries or correspondence from Persons received by
the Company through the Closing Date from potential customers, also set forth in
Schedule 2(a)(iii), all of which will be delivered at Closing; provided,
however, the term “Customer Contracts”, as used in this Agreement, may not, at
Buyer’s discretion, include those Customer Contracts which are not assignable by
the Company to Buyer, unless Buyer’s decision not to include such Customer
Contracts would cause the Company to suffer material harm;
     (iv) Deposits. All prepaid items of the Company including, without
limitation, prepaid rentals, security deposits, advances, other deposits and
prepayments by the Company relating to the operations of the Company as
described on Schedule 2(a)(iv) attached hereto (the “Company Deposits”);
     (v) Receivables. All customer accounts receivables of the Company (the
“Receivables”), as more particularly described on Schedule 2(a)(v), which
Schedule 2(a)(v) shall also separately list, by customer, detailed information
pertaining to those Receivables of the business transferred to the Buyer as of
the Closing Date which are sixty (60) days or more outstanding from the date of
billing as of the Closing Date;
     (vi) Leasehold Interests. All of the interest of and the rights and
benefits accruing to the Company as lessee under any leases of Equipment;
     (vii) Proprietary Rights. All Intellectual Property of the Company; all of
the proprietary rights of the Company; all licenses of Intellectual Property or
other intangible

5



--------------------------------------------------------------------------------



 



property; computer software, source codes, object codes and other programming
codes; telephone and facsimile numbers for the business (which shall also
include the Nextel cell phone numbers of all of the Company’s employees,
including the four (4) cell phone numbers assigned to those Nextel cell phones
used by Ronald J. Fee Sr., Ronald J. Fee Jr., Eileen Triola and Bobby Triola);
slogans; domain name rights; operating rights; all rights relating to the
business of the Company; all goodwill developed through the use of such
Intellectual Property and other proprietary rights; and all derivatives,
modifications and enhancements to any of the foregoing (“Proprietary Rights”) as
more particularly described on Schedule 2(a)(vii) attached hereto;
     (viii) Licenses and Permits. All permits, licenses, certificates of
authority, franchises, accreditations, variances, exemptions, registrations and
other authorizations issued or used in connection with the business of the
Company (the “Permits”), to the extent assignable;
     (ix) Non-Competition Agreements. All of the Company’s rights to enforce
non-competition or similar agreements against any current or prior employees of
the Company who executed any such agreement, and any and all other benefits
accruing to the Company under any such agreements; and
     (x) Books, Records and Other Assets. All data, files, books and records of
the Company, including without limitation, customer lists and records,
financial, accounting and credit records, correspondence, budgets, service and
warranty records, equipment logs, operating guides and manuals, copies of
personnel records for employees of the business hired by Buyer, all other
similar documents and records, and the Company’s post office boxes.
     (b) Excluded Assets. The Purchased Assets shall exclude the following
assets of the Company: (i) the Transaction Consideration (as defined in
Section 2(c)) and other rights of the Company under this Agreement; (ii) the
corporate minute books and stock records of the Company; (iii) any bank accounts
or cash of the Company, (iv) any real estate or fixtures attached to the real
estate, including, but not limited to, the sign in front of the building on 306
Beverly Court in Spring Hill, Florida and any phone or surveillance systems for
any real estate, (v) the leased Lexis and the leased Cadillac, (vi) 2005 Dodge
Ram Truck, (vii) Toyota Avalon, (viii) John Deere Mower, (ix) the data from the
Quick Book System (the “Quick Book Data”) and (x) the assets listed in
Schedule 2(b) attached hereto. The Company understands that Buyer has agreed to
the Quick Book Data being an Excluded Asset based on representations from the
Company that the Quick Book Data is not needed in the operation of the Company’s
business after Closing nor needed for the preparation of any reports or returns
that Buyer may need to prepare or file after Closing. In the event Buyer
determines that it has a need to use or access the Quick Book Data for
legitimate business purposes, the Company agrees to make such data available to
Buyer upon reasonable notice.
     (c) Transaction Consideration. In consideration for the sale and delivery
of the Purchased Assets and the business of the Company to Buyer, (i) Buyer will
assume and pay the Assumed Liabilities (as defined in Section 2(f)); (ii) Buyer
will pay to the Company (at the end of the ninety (90) day post Closing
adjustment period set forth in Section 2(i)) an amount equal

6



--------------------------------------------------------------------------------



 



to one hundred percent (100%) of the value of the Receivables of the business
transferred to the Buyer as of the Closing Date which are less than sixty
(60) days outstanding from the date of billing as of the Closing Date, plus an
additional amount equal to one hundred percent (100%) of the amount actually
collected and received by Buyer, during the ninety (90) day period immediately
following the Closing Date, from payments on those Receivables of the business
transferred to the Buyer as of the Closing Date which are sixty (60) days or
more outstanding from the date of billing as of the Closing Date (but zero
percent (-0-%) of any amount actually collected and received by Buyer after such
ninety (90) day period immediately following the Closing Date); (iii) Buyer will
pay to the Company (at the end of the twenty (20) day “Inventory Settlement
Period” set forth in Section 2(i) or on such earlier date after Closing that the
Parties have mutually agreed to Inventory adjustments) the value of Inventory,
which shall be valued at the Company’s historical cost, transferred as of the
Closing which Buyer reasonably determines is not obsolete, past its due date or
will be past its due date within 90 days of the Closing, and is reasonably
likely to be used in the business after Closing; (iv) Buyer will pay to the
Company Four Million Dollars ($4,000,000), payable in cash by commencement on
the Closing Date of a wire transfer of immediately available funds to that
account designated by the Company; and (v) Buyer will deliver to the Company, at
Closing, a Subordinated Promissory Note, executed by Parent and payable to the
Company in the original principal amount of One Million Two Hundred Thousand
Dollars ($1,200,000) (the “Promissory Note”), which Promissory Note shall bear
interest at a fixed rate of six percent (6%) per annum, with interest only
payable semi-annually and with the entire principal balance paid in one lump sum
on the third anniversary date of the Promissory Note, and such Promissory Note
shall be substantially in the form attached to this Agreement as Exhibit D. All
of the amounts paid or payable by the Buyer to the Company pursuant to this
Section 2(c), or other commitments of the Buyer which benefit the Company as
listed in this Section 2(c), are collectively herein referred to as the
“Transaction Consideration.” The term “Purchase Price” shall mean and refer to
the amount of Five Million Two Hundred Thousand Dollars ($5,200,000) in
aggregate consideration being delivered to Company pursuant to Sections 2(c)(iv)
and 2(c)(v) hereof. The Company shall pay to the Buyer, as part of the transfer
of Purchased Assets: (1) an amount equal to the aggregate of all Customer
Prepayments which shall be reimbursed to Buyer during the post Closing
adjustment period as set forth in Section 2(i), including but not limited to
reimbursement for that portion of annual payments made by the Company’s
customers prior to the Closing Date which are properly allocated to termite and
general household pest control services to be rendered to such customers on and
after the Closing Date (based on a formula which allocates, on a customer by
customer basis, 67% of such annual payment to the first quarterly service visit
and 11% each to the other three quarterly service visits); and (2) an aggregate
amount equal to the sum of the Company’s accrued wages payable, accrued vacation
days payable, accounts payable and Indebtedness for Borrowed Money relating to
Company’s business or any of its assets, but specifically not including the
Assumed Vehicle Indebtedness being assumed by Buyer pursuant to Section 2(f)
hereof (collectively, the “Unpaid Closing Liabilities”), to the extent any of
the Unpaid Closing Liabilities have not been paid and satisfied in full on or
before the Closing Date, which aggregate amount shall be reimbursed to the Buyer
at the end of the ninety (90) day post Closing adjustment period set forth in
Section 2(i).
     (d) Excluded Liabilities. Notwithstanding anything to the contrary set
forth in this Agreement, the Parties hereto expressly agree that the Buyer shall
not assume or otherwise become liable for any obligation or liability of the
Company or relating to the business, the

7



--------------------------------------------------------------------------------



 



properties or any of the Purchased Assets, absolute or contingent, known or
unknown, other than the Assumed Liabilities (such obligations or liabilities
other than the Assumed Liabilities are hereinafter referred to as the “Excluded
Liabilities”). Without limiting the foregoing, the Excluded Liabilities shall be
deemed to include any liability or obligation of the Company (i) arising under
this Agreement; (ii) relating to any default under any of the Assumed
Liabilities to the extent such default existed at or prior to the Closing;
(iii) incurred in connection with any breach of contract, breach of warranty,
tort, violation of law, action, suit, or other legal or administrative
proceedings or governmental investigation arising as a result of events
occurring or facts or circumstances arising or existing on or prior to the
Closing; (iv) for Taxes arising or accruing prior to the Closing, including
(a) any Taxes arising as a result of the operation of the business, ownership of
the Purchased Assets or use or occupancy of the properties of the Company on or
prior to the Closing, (b) except for those documentary stamp taxes and vehicle
sales taxes specifically assumed by the Buyer in this Agreement, any Taxes that
will arise as a result of the sale of the business and Purchased Assets pursuant
to this Agreement, and (c) any deferred Taxes of any nature; (v) under any
contract that is not expressly an Assumed Liability or an Assumed Contract (as
defined below), provided, however, that notwithstanding anything in this
Agreement to the contrary, the Buyer expressly does not assume any liability for
contract claims, customer damage claims or warranty claims under any Assumed
Liability or Assumed Contract which pertain to the operation of the Company’s
business prior to the Closing Date but which arise or are made known to Buyer on
or after the Closing Date; (vi) with respect to any employee of the Company
(whether arising before, on or after the Closing) relating to or arising out of,
or in connection with their employment by the Company at any time including,
without limitation, any payroll or salary, any employee benefit plan, deferred
compensation plan, or any other plans or arrangements for the benefit of any
employees of the Company including but not limited to unfunded pension
liabilities, and accrued salary, payroll, vacation, and other accrued
compensation and benefits owed to employees; (vii) any Indebtedness For Borrowed
Money (except for the Assumed Vehicle Indebtedness, to the extent assumed
pursuant to Section 2(f)(ii)); (viii) any and all expenses, costs, damages,
liabilities, or obligations (including, without limitation, fees and expenses of
counsel) incurred by, under or pursuant to any violation of Environmental Laws
(as defined in Section 3(t)) or related to the Discharge (as defined in
Section 3(t)), Handling (as defined in Section 3(t)), presence or clean up of
Hazardous Substances (as defined in Section 3(t)) arising as a result of events
occurring or facts or circumstances arising or existing on or prior to the
Closing (whether or not in the Ordinary Course of Business and whether or not
set forth on the Disclosure Schedule); (ix) all payables of the business
outstanding or arising prior to Closing; (x) all obligations involving or
related to the Excluded Assets; (xi) all Company Transaction Expenses and Change
of Control Payments; and (xii) any contract or payment liabilities pertaining to
any Company-owned cell phones, and related cell phone services, utilized by
Ronald J. Fee Sr., Ronald J. Fee Jr., Eileen Triola and Bobby Triola.
     (e) Payment of Liabilities of Company. The Company shall be obligated to
pay and discharge, all of the Excluded Liabilities; provided, however, nothing
contained in this Section shall require Company to pay any liability or
obligation before its due date other than indebtedness secured by a Lien on the
Purchased Assets, and which obligations shall be paid and satisfied at Closing
so that the Purchased Assets that are subject to any Liens shall be conveyed to
Buyer free and clear of any and all Liens as of the Closing.

8



--------------------------------------------------------------------------------



 



     (f) Assumption of Obligations. At the Closing, Buyer shall only assume
(i) those obligations and liabilities of Company under those Contracts (as
defined in Section 3(n)) expressly assumed by the Buyer and solely with respect
to obligations which arise by their terms on and after the Closing Date and are
specifically set forth on Schedule 2(f)(1), including, but not limited to, all
contracts with commercial or individual customers which are not in default, the
postage meter lease and Nextel phone contracts on Company-owned cell phones
other than those utilized by Ronald J. Fee, Sr., Ronald J. Fee, Jr., Eileen
Triola and Bobby Triola (the “Assumed Contracts”); (ii) any sales taxes arising
from the transfer of any Company-owned vehicles to the Buyer (the “Vehicle Sales
Taxes”); and (iii) that certain indebtedness pertaining to those vehicles
described on, and in the amounts set forth on, Schedule 2(f)(2) (the “Assumed
Vehicle Indebtedness”), provided, however, Buyer expressly does not assume any
indebtedness pertaining to any vehicle described on Schedule 2(f)(2) to the
extent such indebtedness is in excess of the equity value of such vehicle, and
the amount of such excess indebtedness shall be paid by Company to Buyer
promptly after written notice from Buyer that, based on equity values of such
vehicles as of the Closing Date, such excess indebtedness exists with respect to
one or more of such vehicles (the Assumed Contracts, the Vehicle Sales Taxes and
Assumed Vehicle Indebtedness are together herein referred to as the “Assumed
Liabilities”).
     (g) Collection of Accounts Receivable. After the Closing, Company shall
provide to the Buyer reasonable assistance and cooperation to collect any
Receivables. To the extent Company receives payment on any such Receivables it
shall promptly remit such amount to the Buyer in the form received with any
necessary endorsement. The Company shall not take any action in connection with
the collection of Receivables that interferes with the conduct of Buyer’s
business or adversely affects the relationship with any customers of the Buyer.
     (h) Proration of Certain Items. With respect to certain expenses incurred
in the operation of the business, the following prorations shall be made:
     (i) Operating Expenses. Company shall continue to be responsible for all
costs and expenses attributable to the operation of the business or the
ownership of the Purchased Assets up to the Closing Date, and the Buyer shall
become responsible for all costs and expenses attributable to the ownership of
the Purchased Assets and conduct of the business as conducted by Buyer from and
after the Closing Date, provided, however, that with respect to those employees
of the Company being hired by Buyer on and after the Closing Date, the Company
shall pay the employer portion of any health insurance benefits for such
employees for the month of April 2006, and Buyer shall reimburse the Company in
the amount of such payment as a post Closing adjustment made pursuant to Section
2(i) hereof (such employees shall continue to be responsible, before and after
the Closing, for paying the “employee portion” of such benefits).
     (ii) Taxes. Personal ad valorem property taxes shall be apportioned as of
the Closing Date, based on current tax bills if available; and if not available,
based on the most recent tax bills available with appropriate subsequent
adjustment among the Parties when bills for the current year are received.
Notwithstanding the foregoing, the Buyer shall pay the first $4,200 in
documentary stamp taxes due the State of Florida as a result of the execution
and delivery of the Promissory Note, and the Company shall pay any

9



--------------------------------------------------------------------------------



 



excess over $4,200, and the Buyer shall pay all sales taxes due on the transfer
of any vehicles to the Buyer.
     (iii) Utilities. In the event the Buyer decides to make use of the
Company’s facilities, utilities, water and sewer charges shall be paid directly
to the applicable utility by Company and Buyer based on meter readings as of the
Closing Date and at the prevailing rates, if possible; otherwise such charges
shall be apportioned based on the number of days occurring before and after the
Closing Date during the billing period for each such charge with appropriate
subsequent adjustment among the Parties when bills are received.
     (iv) Real and Personal Property Leases. The next payment due to lessors
after the Closing Date with respect to any leased real estate, vehicles or
Equipment that are assigned to and assumed by Buyer shall be apportioned between
Company and Buyer based on the time in such period before and after the Closing
Date.
     (v) Deposits. Any Company Deposits which can be assigned to Buyer will be
so assigned and Buyer will pay Company the full amount thereof, subject to
claims by the particular utility or lessor for damages and other costs, expenses
and charges accrued or resulting from actions occurring prior to the Closing
Date.
     (vi) Unearned Vacation Liability at Next Anniversary Date. The Company has
a contingent obligation to provide additional vacation days at the employment
anniversary date for its employees. As to those employees being hired by the
Buyer, the Parties agree to preserve such Company benefits, through the first
employment anniversary date following the Closing, by having the Buyer provide
such additional vacation days on a one time basis (i.e., through the first such
anniversary date following Closing), but with the Company reimbursing the Buyer
for the prorated value of such contingent additional vacation days as to that
period of time for each employee measured from the last employment anniversary
date of each such employee through the Closing Date.
     Appropriate cash payments by Company or Buyer, as the case may require,
shall be made from time to time, as soon as practicable after the facts giving
rise to the obligation for such payments are known, to give effect to the
prorations required by this Section. The obligations imposed by this Section
shall survive until all prorations are finally determined to be acceptable to
the Parties.
     (i) Post Closing Adjustments. During that period which commences on the
Closing Date and ends on that day which is twenty (20) days from the Closing
Date (the “Inventory Settlement Period”), the Parties shall mutually agree on
any adjustments as of the Closing Date to the Inventory and, after such
adjustments are mutually agreed to, the Buyer shall make the payment for
Inventory required under Section 2(c)(iii) hereof. In order to complete any
adjustments to the Inventory by the end of the Inventory Settlement Period, the
Company agrees to deliver to Buyer at Closing or promptly thereafter, all
current invoices for current on hand inventory, current count on hand by item,
and vendor detail information, which invoices, counts and other vendor
information is necessary for Buyer to compare the Company’s pre-close

10



--------------------------------------------------------------------------------



 



Inventory count to Buyer’s post-close Inventory count. As of that date which is
ninety (90) days after the Closing Date, the Parties shall mutually agree on any
adjustments as of the Closing Date to (i) the Receivables, (ii) Customer
Prepayments, (iii) Unpaid Closing Liabilities, and (iv) any other adjustments
related to the items contained in Section 2(h), and no later than fifteen
(15) days thereafter the Parties shall mutually prepare and execute a statement
(the “Settlement Statement”) setting forth any adjustments to the foregoing.
Within five (5) days after completion of the Settlement Statement, Buyer shall
remit to the Company, in immediately available funds, the balance of the
consideration, or in the event of any overpayment of the consideration by Buyer,
the Company shall reimburse Buyer in the amount of such overpayment as follows:
(A) if the amount of such overpayment obligation is $500,000 or less, the
Company shall deliver cash to Buyer in the full amount of such overpayment
obligation; (B) if the amount of such overpayment obligation is greater than
$500,000 but less than that amount equal to $500,000 plus the unpaid balance of
the Promissory Note, the Company shall deliver cash to Buyer in the amount of
$500,000, with any balance of such overpayment obligation satisfied through an
offset against the unpaid balance owed by Parent to Company under the Promissory
Note; or (C) if the amount of such overpayment obligation is greater than that
amount equal to $500,000 plus the unpaid balance of the Promissory Note, the
overpayment reimbursements required under subsection (B) above shall first be
made, with any overpayment obligations still remaining unsatisfied then
reimbursed by Company to Buyer through the delivery by Company to Buyer of that
amount of additional cash necessary to pay in full such overpayment obligations.
Within five (5) days after completion of the Settlement Statement, the Parties
shall prepare (or, if already prepared and agreed to, shall amend) an allocation
of the purchase price pursuant to Section 2(j) hereof (or, if already prepared
and agreed to, to make such allocation consistent with such adjustments). Each
party hereto shall pay its own costs and expenses incurred in connection with
the Settlement Statement.
     (j) Allocation of Purchase Price. The Parties hereto acknowledge and agree
that the transactions contemplated by this Agreement shall be treated for tax
purposes as a taxable transaction under the Code. The Parties agree that the
allocation of the Purchase Price shall be mutually determined by the Parties and
shall be allocated among the assets and the Restrictive Covenants (set forth in
Section 6(c)) in a manner consistent with the requirements set forth in
Section 1060 of the Code and the Treasury regulations promulgated thereunder.
Such allocation will be binding on the Parties for federal income tax purposes,
and will be consistently reflected by each Party on their respective federal
income tax returns. The Parties agree to prepare and timely file all applicable
Internal Revenue Service forms reflecting such allocation, and to furnish each
other with a copy of such forms upon request.
     (k) Assignment of Contracts. Notwithstanding anything in this Agreement to
the contrary, this Agreement shall not constitute an assignment of any claim,
contract, license, franchise, lease, commitment, sales order, sales contract,
supply contract, service agreement, purchase order or purchase commitment if an
attempted assignment thereof, without the consent of a third party thereto
(other than the Company), would constitute a breach thereof or in any way
adversely affect the rights of Buyer thereunder. If such consent is not
obtained, the Company shall cooperate with the Buyer to the extent necessary to
provide for Buyer the benefits under such claim, contract, license, franchise,
lease, commitment, sales order, sales contract, supply contract, service
agreement, purchase order or purchase commitment, including enforcement for the
benefit of Buyer of any and all rights of the Company against a third party

11



--------------------------------------------------------------------------------



 



thereto arising out of the breach or cancellation by such third party or
otherwise; provided, however, that the Company’s obligation to cooperate shall
not impose on the Company any obligation to take any actions which would result
in a material violation by the Company of any of the foregoing agreements.
     (l) No Expansion of Third Party Rights. The assumption by Buyer of the
Assumed Liabilities, and the transfer thereof by the Company, shall in no way
expand the rights or remedies of any third party against the Buyer as compared
to the rights and remedies which such third party would have had against the
Company had the Buyer not assumed such liabilities. Without limiting the
generality of the preceding sentence, the assumption by Buyer of the Assumed
Liabilities shall not create any third party beneficiary rights.
     (m) The Closing. Subject to the terms and conditions of this Agreement, the
closing of the transactions contemplated by this Agreement (the “Closing”) shall
take place at the offices of Franklin & Company, L.L.C. in Spring Hill, Florida,
as soon after all closing conditions set forth in Section 7 hereof (other than
those to be satisfied at the Closing or post-Closing) have been satisfied or
been waived in writing but in no event shall the Closing occur later than
March 31, 2006 or, in the event of unforeseen circumstances which result in the
delay of the Closing, no later than by April 7, 2006. The date of the Closing is
herein referred to as the “Closing Date.” The Company shall deliver to the Buyer
a Bill of Sale and the Assignment and Assumption of Contracts in the forms
attached hereto as Exhibit B and Exhibit C, respectively, and such other deeds,
bills of sale, endorsements, assignments, releases and other instruments, in
such form as is satisfactory to the Buyer and as shall be sufficient to vest in
the Buyer good and marketable title to the Purchased Assets free and clear of
all Liens and shall deliver to the Buyer immediate possession of the Purchased
Assets.
     (n) Successor Liability. The transaction contemplated by this Agreement is
a purchase and sale of assets and not a de facto merger of the Company and
Buyer. Buyer is not a successor in interest to Company, and neither the Company
nor any owner, manager or officer of Company shall have any participation in the
ownership of Buyer following the Closing Date. Except as specifically set forth
in this Agreement, Company and Buyer agree that Buyer shall not assume or become
liable for any of the Company’s debts, liabilities, or obligations of any kind
existing as of the Closing Date or thereafter incurred by Company, whether known
or unknown, absolute or contingent, mature or unmatured, liquidated or
unliquidated, or accrued or threatened, including, without limitation, any
accounts payable of the Company related to the business of the Company or
otherwise, other than the Assumed Liabilities.
3.   Representations and Warranties Relating to the Company. The Company hereby
represents and warrants to the Buyer that the statements contained in this
Section 3 are true and correct as of the date of this Agreement, except as set
forth in the disclosure schedule accompanying this Agreement (the “Disclosure
Schedule”).
     (a) Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, shall
(i) violate any provision of the Company’s articles of incorporation or other
governing documents or to Company’s knowledge violate any statute, regulation,
rule, injunction, judgment, order, decree, approval, exemption, variance or
ruling of any Governmental Authority to which the Company is subject or
(ii) except

12



--------------------------------------------------------------------------------



 



as set forth on Section 3(a) of the Disclosure Schedule conflict with, result in
a breach of, constitute a default under, result in the acceleration of, create
in any party the right to accelerate, terminate, modify or cancel, or require
any notice under any agreement, contract, lease, license, permit or instrument
to which the Company is a party or by which the Company is bound or to which any
of its assets are subject. Except as set forth on Section 3(a) of the Disclosure
Schedule, the Company is not required to give any notice to, make any filing
with, or obtain any authorization, consent or approval of any Governmental
Authority or third party in order for the Company to consummate the transactions
contemplated by this Agreement.
     (b) Corporate Status. The Company is a Florida corporation, duly organized,
validly existing and of active status under the laws of the State of Florida.
The Company has full power and authority to carry on the businesses in which it
is engaged and to own and use the properties owned and used by it. The Company
is not qualified to transact business in any other jurisdiction, and to the
Company’s knowledge the nature of the Company’s properties and the conduct of
its business does not require such qualification. To the Company’s knowledge the
Company has fully complied with all of the requirements of any statute governing
the use and registration of fictitious names, and has the legal right to use the
names under which it operates its business. There is no pending or to the
Company’s knowledge threatened proceeding for the dissolution, liquidation,
insolvency or rehabilitation of the Company.
     (c) Good Title to and Condition of Purchased Assets.
     (i) Except as set forth on Section 3(c) of the Disclosure Schedule, the
Company has good and marketable title to all of the Purchased Assets with full
power to sell, transfer and assign the same, free and clear of any Liens or
restrictions on use and by delivery of the Bill of Sale and Assignment as
contemplated by Section 2 the Company will deliver to the Buyer title to the
Purchased Assets free and clear of any Liens. The Company covenants and agrees
that it will warrant and defend the property hereby sold to the Buyer, its
successors and assigns, against the lawful claims, demands and charges of all
Persons whomsoever.
     (ii) The Purchased Assets currently in use or necessary for the business
and operations of the Company are in good operating condition, normal wear and
tear excepted, and have been maintained in substantial compliance with all
applicable manufacturer’s specifications and warranties.
     (d) Power and Authority. The Company has the corporate power and authority
to execute and deliver this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby. The Company has taken all
action necessary to authorize the execution and delivery of this Agreement, the
performance of its obligations hereunder and the consummation of the
transactions contemplated hereby.
     (e) Enforceability. This Agreement has been duly executed and delivered by
the Company and constitutes its legal, valid and binding obligation enforceable
against it in accordance with its terms, except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles regardless of whether such enforceability is considered in a
proceeding at law or in equity.

13



--------------------------------------------------------------------------------



 



     (f) Absence of Subsidiaries. The Company has no Subsidiaries.
     (g) Financial Statements. The Company has attached hereto as Section 3(g)
of the Disclosure Schedule, the following financial statements (collectively the
“Financial Statements”): (i) the Company’s consolidated unaudited balance sheet
and statements of income for the year ended December 31, 2005 (the “Most Recent
Fiscal Year End”) and (ii) the Company’s consolidated unaudited balance sheet
and statements of income for the period beginning January 1, 2005 and ending
December 31, 2005 (and for the interim periods thereof) (the “Most Recent
Financial Statements”). Except as otherwise set forth on Section 3(g) of the
Disclosure Schedule, the Financial Statements have been prepared in accordance
with Consistently Applied accounting principles throughout the periods covered
thereby and present fairly in all material respects the financial condition of
the Company and its assets and liabilities as of such dates and the results of
operations of the Company for such periods; provided, that, the Most Recent
Financial Statements are subject to normal year-end adjustments (which in the
aggregate are not material). Except as otherwise set forth on Section 3(g) of
the Disclosure Schedule, there are no extraordinary or material non-recurring
items of income or expense (subject to fluctuations in the Ordinary Course of
Business) that have occurred during the periods covered by the Financial
Statements and the balance sheets included in the Financial Statements do not
reflect any write-up or revaluation increasing the book value of any assets,
except as specifically disclosed in the notes thereto and has occurred pursuant
to allocations established in connection with any prior purchases of pest,
termite and lawn care businesses by the Company. For purposes of the
Consistently Applied accounting principles of the Company, except as otherwise
set forth on Section 3(g) of the Disclosure Schedule, the Company recognizes
revenues at the time it bills the customer rather than when the services are
rendered.
     (h) Absence of Certain Developments. Except as otherwise contemplated by
this Agreement or as set forth in Section 3(h) of the Disclosure Schedule, since
the Most Recent Financial Statements, the Company has been operated in the
Ordinary Course of Business and the Company has not:
     (i) borrowed any material amount or incurred any material liabilities
affecting the Purchased Assets;
     (ii) mortgaged, pledged or subjected to any Lien, any Purchased Assets,
except for Permitted Liens;
     (iii) sold, assigned, transferred or to the Company’s knowledge permitted
the lapse of any right relating to any of the Purchased Assets;
     (iv) made any capital expenditures or commitments therefor in excess of
$25,000 in the aggregate or failed to make any material budgeted capital expense
concerning the Purchased Assets;
     (v) suffered any theft, damage, destruction or casualty loss to the
Purchased Assets in excess of $5,000 not covered by insurance;
     (vi) granted any increase in the salaries, compensation or benefits of any
of its employees except increases in the Ordinary Course of Business;

14



--------------------------------------------------------------------------------



 



     (vii) acquired any capital stock, equity interests or assets of any Person
except assets acquired in the Ordinary Course of Business;
     (viii) made any change in its accounting principles or Tax elections,
written up or written down any inventory (except in the Ordinary Course of
Business), or materially increased or decreased any accounting reserves, except
as set forth in Section 3(h) of the Disclosure Schedule;
     (ix) amended the articles of incorporation, bylaws, or other similar
organizational documents of the Company;
     (x) adopted a plan of complete or partial liquidation or authorized any
liquidation, dissolution, merger, consolidation, restructuring, recapitalization
or other similar transaction;
     (xi) entered into any lease of personal property or any renewals of the
existing leases that are being assumed by Buyer involving a term of more than
one year or rental obligation exceeding $10,000 per year in any single case, or
exceeding $25,000 per year in the aggregate in all such cases, outside the
Ordinary Course of Business;
     (xii) taken any action or failed to take any action that results in the
creation of any Lien over the Purchased Assets;
     (xiii) waived, released or canceled any material claims against any
customers; or
     (xiv) experienced any current customer warranty claims in excess of $500,
other than as scheduled herein.
     (i) Liens. Except as disclosed in Section 3(i) of the Disclosure Schedule,
the Company does not have any outstanding indebtedness which is secured by a
Lien on the Purchased Assets.
     (j) Legal Compliance. To the Company’s knowledge the Company is in
compliance with all statutes, laws, ordinances, rules, orders and regulations of
Governmental Authorities applicable to it, its business and operations (as
conducted by it now and in the past), the Purchased Assets, and the Leased Real
Properties (as defined in Section 3(l)). Except as set forth on Section 3(j) of
the Disclosure Schedule, since January 1, 2004, the Company has not received any
written communication from any Governmental Authority that alleges that the
Company is not in compliance with any federal, state or local laws, rules or
regulations.
     (k) Tax Matters.
     (i) The Company has filed all Tax Returns required to be filed by it and
has paid all Taxes shown as due on such Tax Returns. To the Company’s knowledge
all such Tax Returns are true and correct in all material respects. The Company
has provided to the Buyer true and correct copies of the federal Tax Returns
filed to date of Closing. The Company is not delinquent in the payment of any
applicable Taxes.

15



--------------------------------------------------------------------------------



 



     (ii) To the Company’s knowledge no Tax Return of the Company is under audit
or examination by any taxing authority, and no written notice of an audit or
examination has been received by the Company.
     (iii) To the Company’s knowledge the Company has withheld and paid all
Taxes required to have been withheld and paid in connection with any amounts
paid or owing to any employee, independent contractor, creditor, stockholder or
other third party.
     (l) Real Properties. The Company does not own any real property nor has
ever owned any real property, except as described on Section 3(l) of the
Disclosure Schedule. Section 3(l) of the Disclosure Schedule sets forth the
address of each parcel of real property leased by the Company (collectively, the
“Leased Real Properties”), and a list of all leases for such Leased Real
Properties. A copy of each such lease has been made available to Buyer. Except
as set forth on Section 3(l) of the Disclosure Schedule, with respect to each of
the Leased Real Properties leases:
     A. To the Company’s knowledge neither the Company nor any other party to
such lease is in material breach or default under such lease;
     B. the Company enjoys peaceful and undisturbed possession of the Leased
Real Properties, and the Company has not subleased, licensed or otherwise
granted any Person the right to use or occupy such Leased Real Properties or any
portion thereof; and
     C. the Company has not collaterally assigned or granted any other Lien in
such lease or any interest therein other than to its secured lenders listed on
Section 3(i) of the Disclosure Schedule.
     (m) Intellectual Property. Section 3(m)(i) of the Disclosure Schedule
identifies: (A) each patent, trademark or copyright registration that has been
issued to the Company with respect to any of the Intellectual Property; (B) each
pending patent, trademark or copyright application which the Company has made
with respect to any of the Intellectual Property; (C) each material license or
agreement, that the Company has granted to any third party with respect to any
of the Intellectual Property; and (D) each material trade name, registered
trademark, and service mark owned by the Company. Copies of all such patents,
copyrights, and trademark registrations and applications, licenses and
agreements (as amended to date) have been made available to Buyer. Except as set
forth on Section 3(m)(ii) of the Disclosure Schedule, with respect to each item
of Intellectual Property required to be identified in Section 3(m)(i) of the
Disclosure Schedule: (A) the item is not subject to any outstanding injunction,
judgment, order, decree or ruling prohibiting the Company’s use thereof; and
(B) no action, suit or proceeding is pending which challenges the legality,
validity, enforceability, use, or ownership of the item. Section 3(m)(iii) of
the Disclosure Schedule identifies each item of Intellectual Property that any
third party owns and that the Company uses pursuant to a written license or
agreement. Copies of all such material licenses and agreements (as amended to
date) have been made available to Buyer. With respect to each such item of
Intellectual Property required to be identified in Section 3(m)(i) of the
Disclosure Schedule, to Company’s knowledge: (A) the license or agreement
covering the item is legal, valid, binding, enforceable against the Company, and
in

16



--------------------------------------------------------------------------------



 



full force and effect; and (B) the Company is not in breach or default of such
license or agreement; and (C) the Company has not granted any sublicense or
similar right with respect to the license or agreement and to Company’s
knowledge the Intellectual Property owned by the Company and the business
methods and operations of the Company as in effect prior to Closing do not
violate, breach or infringe the patent, trademark, copyright or other
intellectual property rights of any other Person.
     (n) Contracts. Section 3(n) of the Disclosure Schedule lists the following
agreements to which the Company is a party:
     (i) any agreement for the lease of Equipment or other personal property to
or from any Person and all Leased Real Properties leases;
     (ii) any agreement creating a partnership or joint venture;
     (iii) any agreement under which it has created a Lien on any of the
Purchased Assets;
     (iv) any agreement with any manager, officer or director of the Company or
any shareholder of the Company (or any Affiliate thereof);
     (v) any employment agreement which contains a non-compete;
     (vi) any agreement with any customer or Supplier that are expected to
represent in excess of $10,000 of the Company’s revenues or expenses for fiscal
year 2005 or any annual period thereafter; and
     (vii) any other agreement which involves consideration or benefits in
excess of $10,000 or which is otherwise material to the Company.
     A copy of each written agreement required to be listed in Section 3(n) of
the Disclosure Schedule (and all amendments and modifications thereto) has been
made available to Buyer (as well as written descriptions of each oral
agreement). With respect to each such agreement: (A) to Company’s knowledge the
agreement is legal, valid, binding, enforceable and in full force and effect;
(B) to the Company’s knowledge the Company is not, and the other party is not,
in material breach or default, and no event has occurred which with notice or
lapse of time would constitute a material breach or default, or permit
termination, material modification, or acceleration, under the agreement; (C) no
party has repudiated in writing any material provision of the agreement; (D) no
amendment or waiver has been made since December 31, 2004 and no amendment or
waiver is currently being proposed by any party thereto; and (E) the Company is
not aware of any pending or threatened contract claims, customer damage claims
or warranty claims under any contract which is an Assumed Liability or Assumed
Contract, except as expressly disclosed in detail on Schedule 2(f)(1) and
Schedule 3(n) of the Disclosure Schedule.
     (o) Insurance and Risk of Loss . The Company has in place policies of
insurance insuring the business and the Purchased Assets (the “Insurance
Policies”). Section 3(o) of the Disclosure Schedule provides a detailed
description of each pending claim under any of the Insurance Policies and any
claims filed after January 1, 2003 which has been resolved. The

17



--------------------------------------------------------------------------------



 



Company shall assume all risk of loss of, damage to, or destruction of the
business and Purchased Assets occurring prior to Closing. On and after the
Closing Date, the Company’s Insurance Policies in effect at the Closing Date
will continue to provide insurance coverage on behalf of the Company with
respect to any contract claims, customer damage claims or warranty claims which
pertain to the operation of the Company’s business prior to the Closing Date,
including but not limited to any such claims arising on and after the Closing
Date which pertain to any of the Assumed Contracts, and, in the event any of
such Insurance Policies are renewed after the Closing Date, the Company shall
cause the Buyer to be added to such renewed Insurance Policies as a “loss
payee.”
     (p) Litigation. Section 3(p) of the Disclosure Schedule sets forth each
instance in which the Company (i) is subject to any outstanding injunction,
judgment, order, decree or ruling or (ii) is a party or, to the Company’s
knowledge, has been threatened to be made a party, to any action, suit,
proceeding, hearing or investigation of, in or before any Governmental
Authority.
     (q) Employees. Section 3 (q) of the Disclosure Schedule sets forth the
name, address, social security number and current rate of compensation of the
employees of the Company (“Employees”). Except as set forth in Section 3(q) of
the Disclosure Schedule, there is no accrued and unpaid vacation pay or other
benefits for any employee. The Company is not a party to or bound by any
collective bargaining agreement or any other agreement with a labor union, and
to the Company’s knowledge there has been no effort by any labor union during
the 24 months prior to the date hereof to organize any employees of the Company
into one or more collective bargaining units. There is no pending or, to the
Company’s knowledge, threatened, labor dispute, strike or work stoppage which
affects or which may affect the business of the Company or which may interfere
with its continued operations. To the Company’s knowledge there is no pending or
threatened, charge or complaint against the Company by or with the National
Labor Relations Board or any representative thereof. To the Company’s knowledge
no key employee or group of employees has any plans to terminate his, her or
their employment with the Company as a result of the transactions contemplated
hereby. Section 3(n) of the Disclosure Schedule also identifies each employee of
the Company that has a non-compete agreement. Each employee non-compete
agreement is assignable and is being assigned to Buyer.
     (r) Employee Benefits. The Company shall be responsible for paying and
shall pay all employees of the Company all compensation and benefits arising or
accruing prior to Closing including, without limitation, vacation pay, overtime
pay, retirement benefits, salaries, commissions, bonuses and benefits under all
Employee Pension Benefit Plans, Employee Welfare Benefit Plans and all other
employee benefits, fringe benefit plans and programs maintained or contributed
to by the Company, or any ERISA Affiliate with respect to current or former
employees of the Company and all severance and Change of Control Payments.
     (s) Environmental Matters.
     (i) To the Company’s knowledge, the Company is and has at all times been in
compliance in all material respects with all Environmental Laws (as defined
below) governing its business, operations, properties and assets, including,
without limitation: (i) all requirements relating to the Discharge (as defined
below) and Handling (as defined

18



--------------------------------------------------------------------------------



 



below) of Hazardous Substances (as defined below); (ii) to Company’s knowledge
all requirements relating to notice, record keeping and reporting; (iii) to
Company’s knowledge all requirements relating to obtaining and maintaining
Licenses (as defined below) for the ownership of its properties and assets and
the operation of its business as presently conducted, including Licenses
relating to the Handling and Discharge of Hazardous Substances; and (iv) to
Company’s knowledge all applicable writs, orders, judgments, injunctions,
governmental communications, decrees, informational requests or demands issued
pursuant to, or arising under, any Environmental Laws (as defined below).
     (ii) There are no (and to Company’s knowledge there is no basis for any)
non-compliance orders, warning letters, notices of violation (collectively
“Notices”), claims, suits, actions, judgments, penalties, fines, or
administrative or judicial investigations or proceedings (collectively
“Proceedings”) pending or to Company’s knowledge threatened against or involving
the Company, or its business, operations, properties or assets, issued by any
Governmental Authority or third party with respect to any Environmental Laws or
Licenses issued to the Company thereunder in connection with, related to or
arising out of the ownership by the Company of its properties or assets or the
operation of its business, which have not been resolved to the satisfaction of
the issuing Governmental Authority or third party in a manner that would not
impose any material obligation, burden or continuing material liability on the
Buyer, the Purchased Assets, or the Company in the event that the transactions
contemplated by this Agreement are consummated, or which could have a Material
Adverse Effect on the Company, the Purchased Assets, or the Buyer, including,
without limitation: (i) Notices or Proceedings related to the Company being a
potentially responsible party for a federal or state environmental cleanup site
or for corrective action under any applicable Environmental Laws; (ii) Notices
or Proceedings relating to the Company being responsible to undertake any
response or remedial actions or clean-up actions of any kind; or (iii) Notices
or Proceedings related to the Company being liable under any Environmental Laws
for personal injury, property damage, natural resource damage, or clean up
obligations.
     (iii) The Company has not Handled or Discharged, nor has it allowed or
arranged for any third party to Handle or Discharge, Hazardous Substances to, at
or upon: (i) any location other than a site lawfully permitted to receive such
Hazardous Substances; (ii) any real property currently or previously owned or
leased by the Company (other than in the Ordinary Course of Business in
compliance in all material respects with applicable Environmental Laws); or
(iii) to the Company’s knowledge any site which, pursuant to any Environmental
Laws, (x) has been placed on the National Priorities List or its state
equivalent, or (y) the Environmental Protection Agency or the relevant state
agency or other Governmental Authority has notified the Company that such
Governmental Authority has proposed or is proposing to place on the National
Priorities List or its state equivalent. To the Company’s knowledge there has
not occurred, nor is there presently occurring, a Discharge, or threatened
Discharge, of any Hazardous Substance on, into or beneath the surface of, or
adjacent to, any real properties currently or previously owned or leased by the
Company in an amount requiring a notice or report to be made to a Governmental
Authority or in violation of any applicable Environmental Laws.

19



--------------------------------------------------------------------------------



 



     (iv) Section 3(s) of the Disclosure Schedule identifies the operations and
activities, and locations thereof, which have been conducted or are being
conducted by the Company on any real properties currently or previously owned or
leased by the Company which involves the Handling or Discharge of Hazardous
Substances.
     (v) The Company does not use, nor has it used, any Aboveground Storage
Tanks (as defined below) or Underground Storage Tanks (as defined below), and
there are not now nor to Company’s knowledge have there ever been any
Underground Storage Tanks beneath any real properties currently or previously
owned or leased by the Company that are required to be registered under
applicable Environmental Laws.
     (vi) Section 3(s) of the Disclosure Schedule identifies (i) all
environmental audits, assessments or occupational health studies undertaken by
the Company or its agents or undertaken by any Governmental Authority, or any
third party, relating to or to the Company’s knowledge affecting the Company or
any real properties currently or previously owned or leased by the Company;
(ii) the results of any ground, water, soil, air or asbestos monitoring
undertaken by the Company or its agents or to the Company’s knowledge undertaken
by any Governmental Authority or any third party, relating to or affecting the
Company or any real properties currently or previously owned or leased by the
Company which indicate the presence of Hazardous Substances at levels requiring
a notice or report to be made to a Governmental Authority or in violation of any
applicable Environmental Laws; (iii) all material written communications between
the Company and any Governmental Authority arising under or related to
Environmental Laws; and (iv) all outstanding citations issued under OSHA, or
similar state or local statutes, laws, ordinances, codes, rules, regulations,
orders, rulings, or decrees, relating to or to the Company’s knowledge affecting
either the Company or any real properties currently or previously owned or
leased by the Company.
     (vii) For purposes of this Section 3(s), the following terms shall have the
meanings ascribed to them below:
     “Aboveground Storage Tank” shall have the meaning ascribed to such term in
Section 6901 et seq., as amended, of RCRA (as defined in this clause (vii)), or
any law governing Aboveground Storage Tanks.
     “Discharge” means any manner of spilling, leaking, dumping, discharging,
releasing or emitting, as any of such terms may further be defined in any
Environmental Law, into any medium including, without limitation, ground water,
surface water, soil or air.
     “Environmental Laws” means all federal, state, regional or local statutes,
laws, rules, regulations, codes, orders, plans, injunctions, decrees, rulings,
and changes or ordinances or judicial or administrative interpretations thereof,
or similar laws of foreign jurisdictions where the Company conducts business,
currently in existence any of which govern or relate to pollution, protection of
the environment, public health and safety, air emissions, water discharges,
hazardous or toxic substances, solid or hazardous waste or occupational health
and safety, as any of these terms are or may be defined in such statutes, laws,
rules, regulations, codes, orders, plans, injunctions, decrees, rulings and
ordinances, or judicial or administrative

20



--------------------------------------------------------------------------------



 



interpretations thereof, including, without limitation: the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended by
the Superfund Amendment and Reauthorization Act of 1986, 42 U.S.C. §9601, et
seq. (collectively “CERCLA”); the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act of 1976 and subsequent Hazardous and
Solid Waste Amendments of 1984, 42 U.S.C. §6901 et seq. (collectively “RCRA”);
the Hazardous Materials Transportation Act, as amended, 49 U.S.C. §1801, et
seq.; the Clean Water Act, as amended, 33 U.S.C. §1311, et seq.; the Clean Air
Act, as amended (42 U.S.C. §7401-7642); the Toxic Substances Control Act, as
amended, 15 U.S.C. §2601 et seq.; the Federal Insecticide, Fungicide, and
Rodenticide Act as amended, 7 U.S.C. §136-136y (“FIFRA”); the Emergency Planning
and Community Right-to-Know Act of 1986 as amended, 42 U.S.C. §11001, et seq.
(Title III of SARA) (“EPCRA”); and the Occupational Safety and Health Act of
1970, as amended, 29 U.S.C. §651, et seq. (“OSHA”); Chapters 115, 168.
     “Handle” means any manner of generating, accumulating, storing, treating,
disposing of, transporting, transferring, labeling, handling, manufacturing or
using, as any of such terms may further be defined in any Environmental Law, of
any Hazardous Substances or Waste.
     “Hazardous Substances” shall be construed broadly to include any toxic or
hazardous substance, material, or waste, and any other contaminant, pollutant or
constituent thereof, whether liquid, solid, semi-solid, sludge and/or gaseous,
including without limitation, chemicals, compounds, by-products, pesticides,
asbestos containing materials, petroleum or petroleum products, and
polychlorinated biphenyls, the presence of which requires investigation or
remediation under any Environmental Laws or which are or become regulated,
listed or controlled by, under or pursuant to any Environmental Laws, including,
without limitation, RCRA, CERCLA, the Hazardous Materials Transportation Act,
the Toxic Substances Control Act, the Clean Air Act, the Clean Water Act, FIFRA,
EPCRA and OSHA, or any similar state statute, or any future amendments to, or
regulations implementing such statutes, laws, ordinances, codes, rules,
regulations, orders, rulings, or decrees, or which has been or shall be
determined or interpreted at any time by any Governmental Authority to be a
hazardous or toxic substance regulated under any other statute, law, regulation,
code, rule, order, or decree.
     “License” means all certificates, permits, approvals and restrictions.
     “Underground Storage Tank” shall have the meaning ascribed to such term in
Section 6901 et seq., as amended, of RCRA, or any applicable state or local
statute, law, ordinance, code, rule, regulation, order ruling, or decree
governing Underground Storage Tanks.
     “Waste” shall be construed broadly to include agricultural wastes,
biomedical wastes, biological wastes, bulky wastes, construction and demolition
debris, garbage, household waste, industrial solid wastes, liquid wastes,
recyclable materials, sludge solid wastes, special wastes, used oils, white
goods and yard trash as these are defined by any other statute law, regulation,
order, code, sale or decree.
     (t) Company Permits. To the Company’s knowledge, the Company holds all
Permits of all Governmental Authorities necessary for the lawful conduct for its
businesses and operations, including with respect to the operation of each of
the Leased Real Properties, and

21



--------------------------------------------------------------------------------



 



Section 3(t) of the Disclosure Schedule contains a true and complete list of all
such Permits. To the Company’s knowledge, the Company is in compliance in all
material respects with the respective requirements thereof and no proceeding is
pending or to the Company’s knowledge threatened to revoke or amend any Permit.
     (u) Accounts Receivable; Inventory; Returns.
     (i) Set forth on Schedule 2(a)(v) is a list of all Receivables of the
Company. All Receivables are valid and legally binding, and arose in the
Ordinary Course of Business from bona fide transactions. Except as set forth in
Section 3(u)(i) of the Disclosure Schedule, all Receivables are current and are
expected to be collected within ninety (90) days of the date of billing without
setoff or counter claim.
     (ii) Set forth in Section 2(a)(ii) of the Disclosure Schedule is a list of
all Inventory of the Company. All Inventory is usable and saleable in the
Ordinary Course of Business. Except as set forth in Section 2(a)(ii) of the
Disclosure Schedule, the Inventory, taken as a whole, is valued on the Company’s
books of account in accordance with the Consistently Applied accounting
principles at the Company’s historical cost.
     (iii) The Company has delivered to the Buyer a complete and accurate
written summary of the rights of the Company to return products to each of the
Suppliers (as defined in Section 3(w)(i)), including all price protection rights
and limitations on returns (the “Return Policies”). None of the Return Policies
have been amended or repudiated since December 31, 2004. To the Company’s
knowledge, no Supplier intends to amend or repudiate its Return Policy. The
Company’s rights under each Return Policy will not be affected by the
transactions contemplated hereby.
     (v) Books and Records. The files, data, books and records of the Company
relating to the business and Purchased Assets, as previously made available to
Buyer and its representatives, are accurate in all material respects.
     (w) Customers and Suppliers.
     (i) Section 3(w)(i) of the Disclosure Schedule sets forth a true, accurate
and complete list:
     A. of the thirty (30) largest commercial customers and the thirty
(30) largest residential customers of the Company in terms of revenue earned
during the most recently completed fiscal year and the portion of the current
fiscal year prior to the date of this Agreement (collectively, the “Significant
Customers”), showing the total revenue earned in each such period from each such
customer; and
     B. of the suppliers of the Company in terms of purchases during the most
recently completed fiscal year and the portion of current fiscal year prior to
the date of this Agreement (collectively, the “Suppliers”).

22



--------------------------------------------------------------------------------



 



     (ii) Since December 31, 2004, except as set forth on Section 3(w)(ii) of
the Disclosure Schedule, there has not been any material dispute between the
Company and any Significant Customer or Supplier, and, no Significant Customer
or Supplier has indicated to the Company that such Significant Customer or
Supplier intends to materially reduce its purchases from, or sales to, or to
otherwise materially reduce its business relationship with, the Company.
     (iii) The Company has kept its customer lists and customer agreements
confidential and has not provided the customer lists and customer agreements to
any Person outside the Company other than to the Company’s auditors, attorneys
and lenders.
     (x) Pest Treatment. To Company’s knowledge the Company is in compliance
with all statutes, laws, ordinances, rules, orders and regulations of all
Governmental Authorities and manufacturer treatments and protocols applicable to
it, its business and operations as conducted by it now) relating to the pest
control and termite control segment of the business and, except as set forth in
Section 3(x) of the Disclosure Schedule, there are no claims pending under any
of the Company’s pest control and/or termite warranties or guarantees, nor has
the Company received notice of any such claims and to the Company’s knowledge,
no such claims are threatened. Except as set forth on Section 3(x) of the
Disclosure Schedule, since January 1, 2004, the Company has not received any
written communication from any Governmental Authority or manufacturer that
alleges that the Company is not in compliance with any applicable statutes,
laws, rules or regulations or manufacturer treatments and protocols.
     (y) Names; Prior Acquisitions; Business Locations. All names under which
the Company does business as of the date hereof are specified on Section 3(y) of
the Disclosure Schedule. Except as set forth on Section 3(y) of the Disclosure
Schedule, the Company has not changed its name or used any assumed or fictitious
name, or been the surviving entity in a merger, acquired any business or changed
its principal place of business or chief executive office, within the past three
years. As of the date hereof, the Company has no office or place of business
other than as identified on Section 3(y) of the Disclosure Schedule and the
Company’s principal places of business and chief executive offices are indicated
on Section 3(y) of the Disclosure Schedule, and, except for equipment leased to
customers in the ordinary course of business, all locations where the Equipment,
Inventory and books and records of the Company is located as of the date hereof
are fully identified on Section 3(y) of the Disclosure Schedule).
     (z) Brokers’ Fees. The Company does not have any liability or obligation to
pay any fees, expenses, or commissions to any broker, investment banker, finder
or agent with respect to the transactions contemplated by this Agreement for
which the Buyer could become liable or obligated.
     (aa) Accuracy of Information Furnished by the Company. No representation,
statement or information made or furnished by the Company to the Buyer or any of
the Buyer’s representatives contained in this Agreement and the various
Disclosure Schedules attached hereto contains any untrue statement of a material
fact or omits any material fact necessary to make the information contained
herein not misleading. The Company has provided the Buyer with true, accurate
and complete copies of all documents listed or described in the various
Disclosure Schedules attached hereto. Notwithstanding the foregoing, the
representation

23



--------------------------------------------------------------------------------



 



contained in this Section 3(aa) does not supersede or modify the specific
representations contained in other sections herein.
4.   Representations and Warranties of the Buyer. The Buyer represents and
warrants to the Company that the statements contained in Section 4 are true and
correct as of the date of this Agreement, except as set forth in the Disclosure
Schedule.
     (a) Organization of the Buyer. The Buyer is a Florida corporation, duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation.
     (b) Authorization of Transaction. The Buyer is a Florida corporation, duly
organized, validly existing and in good standing upon the laws of the State of
Florida. Buyer has full power and authority (including full corporate power and
authority) to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement constitutes the valid and legally binding obligation
of the Buyer, enforceable in accordance with its terms and conditions. There is
no pending or to the Buyer’s knowledge threatened proceeding for the
dissolution, liquidation, insolvency or rehabilitation of the Buyer.
     (c) Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, shall
(i) violate any statute, regulation, rule, injunction, judgment, order, decree
or ruling of any Governmental Authority to which the Buyer is subject, or any
provision of its charter or bylaws, or (ii) conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify or cancel, or require any
notice under any material agreement, contract, lease, license or instrument to
which the Buyer is a party or by which it is bound or to which any of its assets
are subject. The Buyer is not required to give any notice to, make any filing
with, or obtain any authorization, consent or approval of any Governmental
Authority or third party in order for the Buyer to consummate the transactions
contemplated by this Agreement.
     (d) Brokers’ Fees. The Buyer has no liability or obligation to pay any
fees, expenses, or commissions to any broker, investment banker, finder or agent
with respect to the transactions contemplated by this Agreement for which the
Company or any of its directors or shareholders could become liable or
obligated.
5.   Pre-Closing Covenants. The Parties agree as follows with respect to the
period prior to the Closing.
     (a) General. Each of the Parties shall use its best commercial efforts to
take all action required of it and to do all things necessary, proper or
advisable on its part in order to consummate and make effective the transactions
contemplated by this Agreement (including satisfaction, but not waiver, of the
conditions set forth in Section 7 below).
     (b) Notices and Consents. Each of the Parties shall give any notices to,
make any filings with, and use their best commercial efforts to obtain any
authorizations, consents and approvals of Governmental Authorities and third
parties which are required to be given, made or obtained by it in connection
with consummation of the transaction.

24



--------------------------------------------------------------------------------



 



     (c) Access. Until the Closing Date, and on and after the Closing Date
pursuant to the terms of the Transition Services Agreement (as hereafter
defined), the Company shall permit the Buyer and/or Parent and their
representatives to have access to the directors, officers, assets and properties
of the Company and each of its Subsidiaries and all relevant books, records and
documents of or relating to the Company and each of its Subsidiaries and each of
their respective businesses and assets during such times as Company and Buyer
reasonably determine is appropriate and will furnish to the Buyer such
information, financial records and other documents relating to the Company and
each of its Subsidiaries and their respective business and assets as the Buyer
and/or Parent may reasonably request. Without limiting the foregoing, the
Company shall permit the Buyer’ and/or Parent’s representatives to meet with the
officers of the Company and its Subsidiaries responsible for its financial
statements, the internal controls of the Company and its Subsidiaries and the
disclosure controls and procedures of the Company and its Subsidiaries to
discuss such matters as the Buyer and/or Parent may deem reasonably necessary or
appropriate for the Buyer to satisfy its obligations under Sections 302, 404 and
906 of the Sarbanes-Oxley Act of 2002 and any rules and regulations relating
thereto.
     (d) Confidentiality. Company, on the one hand, and Buyer, on the other hand
acknowledges that it has or may have had in the past, currently has and in the
future may have access to Confidential Information of the other Parties hereto.
Each of the Parties agrees that it will keep confidential, for a period of three
(3) years from the Closing Date, all such Confidential Information furnished to
it and, except with the specific prior written consent of the other Party, will
not disclose such Confidential Information to any Person except representatives
of such Party, provided that these representatives (other than counsel) agree to
the confidentiality provisions of this Section 5(d). In the event of a breach or
threatened breach by any Party of the provisions of this Section 5(d) with
respect to any Confidential Information, the other Party shall be entitled to an
injunction restraining such Party from disclosing, in whole or in part such
Confidential Information. Nothing herein shall be construed as prohibiting a
Party from pursuing any other available remedy for such breach or threatened
breach, including the recovery of damages. Because of the difficulty of
measuring economic losses as a result of the breach of the covenants in this
Section, and because of the immediate and irreparable damage that would be
caused to a Party as a result of such breach for which it would have no other
adequate remedy, each of the Parties agrees that a Party may enforce the
provisions of Section by injunctions and restraining orders against any Party
which breaches any of those provisions. The obligations of the Parties under
this Section shall survive the termination of this Agreement.
     (e) Due Diligence Review and Environmental Assessment. The Buyer shall be
entitled to have conducted prior to Closing a due diligence review of all of the
assets, properties, books and records of the Company (the “Due Diligence
Review”) and an environmental assessment (the “Environmental Assessment”). The
Environmental Assessment may include, but not be limited to, a physical
examination of the Company premises, and any structures, facilities, or
equipment located thereon, soil samples, ground and surface water samples,
storage tank testing, review of pertinent records, documents, and Permits of
each of the Company and its Subsidiaries. The Company shall provide the Buyer or
its designated agents or consultants with the access to such properties which
the Buyer, its agents or consultants reasonably require to conduct the Due
Diligence Review and Environmental Assessment. Buyer shall not be deemed to
waive any breaches of any representations or warranties by virtue of any Due
Diligence Review or Environmental Assessment.

25



--------------------------------------------------------------------------------



 



     (f) Trading in Parent Common Stock. Except as otherwise expressly consented
to by the Buyer, until three (3) business days after the Closing Date, neither
the Company nor any of its Affiliates will directly or indirectly purchase or
sell (including short sales) any shares of the Parent’s capital stock in any
transactions effected on the AMEX or otherwise, or sell, transfer, pledge,
dispose of or otherwise part with any interest in or with respect to or in any
other manner reduce their investment risk with respect to any shares of the
Parent’s capital stock.
     (g) No Shop. Until the Closing Date, the Company and its management and
Advisors shall not (and will not permit any Affiliate, employee, manager,
officer, director, stockholder, agent or other Person acting on its behalf to)
(i) solicit, encourage, consider or accept any offers from any other Person to
acquire all or any portion of the assets of or any interest in the Company,
(ii) participate in any discussions or negotiations with any other Person
concerning the sale of all or any portion of the assets of or any interest in
the Company (an “Acquisition Proposal”), (iii) provide any Confidential
Information about the Company to any Person related to an Acquisition Proposal,
or (iv) otherwise cooperate in any way with, assist, facilitate or encourage any
effort by any other Person seeking to acquire all or any portion of the assets
of or any interest in the Company. The Company hereby confirms covenants and
agrees that: (i) there is no binding agreement, arrangement or understanding
with any other third party with respect to any Acquisition Proposal other than
this Agreement, (ii) any and all discussions with third parties regarding an
Acquisition Proposal have been terminated, and (iii) it will promptly notify the
Buyer if any Acquisition Proposal, or any inquiry or contact with any Person
with respect thereto, is made and the terms thereof.
     (h) Preservation of Business. Prior to the Closing, the Company shall
conduct its businesses in the Ordinary Course of Business. Without limiting the
foregoing, the Company covenants and agrees that, except (i) as contemplated by
this Agreement or (ii) with the prior written consent of Buyer, after the date
hereof and before the Closing Date, it shall not:
     (i) amend the articles of incorporation, bylaws, or other organizational
documents of the Company;
     (ii) except as may be permitted by this Agreement, acquire, sell, lease or
dispose of any assets of the businesses except purchases and sales of inventory
in the Ordinary Course of Business;
     (iii) acquire any business or Person or create any Subsidiary;
     (iv) change any of the accounting methods or Tax elections used by the
Company, write down any inventory (except in the Ordinary Course of Business),
write up any inventory, or change any accounting reserves;
     (v) transfer, issue, sell, pledge or dispose of any shares of capital stock
or other securities of, or ownership interests in, the Company;
     (vi) change the compensation or benefits payable to any employee except
changes affecting hourly employees in the Ordinary Course of Business;

26



--------------------------------------------------------------------------------



 



     (vii) enter into any lease of personal property for property being
purchased hereunder or any renewals thereof involving a term of more than one
year, or rental obligation or capital investment exceeding $10,000 per year in
any single case, or exceeding $25,000 per year in the aggregate in all such
cases concerning the Purchased Assets;
     (viii) permit the lapse of any right relating to any Intellectual Property
or any other material intangible asset used in the business;
     (ix) take any action or fail to take any action that results in the
creation of any Lien over any of the Purchased assets;
     (x) enter into any contract or transaction or any amendment or modification
to any contract or transaction or terminate any contract or transaction except
in the Ordinary Course of Business; or
     (xi) enter into any agreement or commitment to take any of the actions
described in this Section.
     Nothing herein shall prevent the Company from paying and settling existing
obligations prior to Closing.
6.   Post-Closing Covenants. The Parties agree as follows with respect to the
period following the Closing:
     (a) Litigation Support; Access to Books and Records. In the event and for
so long as any Party actively is contesting or defending against any third-party
action, suit, proceeding, hearing, investigation, charge, complaint, claim, or
demand in connection with (i) any transaction contemplated under this Agreement
or (ii) any fact, situation, circumstance, status, condition, activity,
practice, plan, occurrence, event, incident, action, failure to act, or
transaction on or prior to the Closing Date involving the Company, each of the
other Parties shall cooperate with such Party or its counsel in the defense or
contest, make available their personnel, and provide such testimony and access
to their books and records as shall be necessary in connection with the defense
or contest, all at the sole cost and expense of the contesting or defending
Party (except as otherwise provided in Section 8). The Parties shall also
provide each other access to any books and records constituting Purchased Assets
that either Party reasonably requests to prepare its tax returns or for other
reasonable business purposes.
     (b) Tax Matters.
     (i) The Company shall be solely responsible for filing all Tax Returns and
paying all Taxes incurred or accrued by the Company including in connection with
the transactions contemplated by this Agreement.
     (ii) The Buyer shall be solely responsible for filing all Tax Returns and
paying all Taxes related to the operation of the Purchased Assets and business
conducted by the Buyer for all periods after the Closing.

27



--------------------------------------------------------------------------------



 



     (iii) The Buyer shall prepare or cause to be prepared and filed or cause to
be filed, and the Parties shall cooperate in the preparation, execution and
filing of all returns, questionnaires, applications, or other documents
regarding any sales, use, transfer, recording, registration and other fees, and
any similar Taxes, which become payable in connection with the transactions
contemplated by this Agreement, with each Party paying their respective Taxes,
except as specifically provided elsewhere in this Agreement as to documentary
stamp taxes on the Promissory Note and sales taxes on the transfer of certain
vehicles.
     (c) Restrictive Covenant. In order to assure that the Buyer will realize
the benefits of the transactions contemplated hereby, the Company agrees that it
will not:
     (i) for a period of five years from the Closing Date, within the State of
Florida and outside the State of Florida in any location in which the Parent,
the Buyer and/or any of their respective Affiliates, currently or hereafter do
business in the lawn care, inside pest control and/or termite control industries
or any related businesses (collectively, the “Restricted Area”), directly or
indirectly, alone or as a partner, joint venturer, manager, officer, director,
employee, consultant, agent, independent contractor or owner of, or lender to,
assist, or become associated with any business directly or indirectly
competitive with the pest control, termite control, lawn care and other related
businesses of the Company conveyed to Buyer pursuant to this Agreement (the
“Business”), provided, however, that, the beneficial ownership of less than five
percent (5%) of the shares of stock of any Person (engaged in a business similar
to the Business) having a class of equity securities actively traded on a
national securities exchange or over-the-counter market shall not be deemed, in
and of itself, to violate the prohibitions of this Section 6(c)(i);
     (ii) for a period of five years from the Closing Date, directly or
indirectly induce any Person in the Restricted Area that is a customer or
supplier of the Parent, the Buyer and/or any of their respective Affiliates, to
patronize any business directly or indirectly in competition with the Business
in the Restricted Area, in a manner adverse to the Buyer or solicit or accept
from any Person that is a customer of the Parent, the Buyer and/or any of their
respective Affiliates in the Restricted Area, any such business which is
competitive with the Business in the Restricted Area; or request or advise any
Person that is a customer or supplier of the Parent, the Buyer and/or any of
their respective Affiliates to curtail or cancel any of such customer’s or
supplier’s Business with the Parent, the Buyer and/or any of their respective
Affiliates in the Restrictive Area;
     (iii) for a period of five years from the Closing Date, directly or
indirectly employ, or knowingly permit any Person directly or indirectly
controlled by it to solicit, or employ or engage as a consultant or otherwise,
any person who was employed by the Company at or within six months prior to the
Closing Date and employed by Buyer after the Closing Date or in any other manner
seek to induce any such person to leave his or her employment with the Buyer;

28



--------------------------------------------------------------------------------



 



     (iv) directly or indirectly, at any time following the Closing Date, in any
way utilize, disclose, copy, reproduce or retain in his, her or its possession
any Company or Buyer Confidential Information, except as required by law; and
     (v) criticize or make any disparaging remarks about the Parent, the Buyer,
any of their respective Affiliates or any of their respective directors,
officers, shareholders, advisors or other employees.
     The Company agrees and acknowledges that the restrictions contained in this
Section 6(c) are reasonable in scope and duration and are necessary to protect
the Buyer after the Closing Date. If any provision of this Section 6(c) as
applied to any Party or to any circumstance is adjudged by a court to be invalid
or unenforceable, the same will in no way affect any other circumstance or the
validity or enforceability of this Agreement. If any such provision, or any part
thereof, is held to be unenforceable because of the duration of such provision
or the area covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration and/or area of such
provision, and/or to delete specific words or phrases, and in its reduced form,
such provision shall then be enforceable and shall be enforced. The Parties
agree and acknowledge that any breach of this Section 6(c) will cause
irreparable damage to the Buyer and upon breach of any provision of this
Section 6(c), the Buyer shall be entitled to injunctive relief, specific
performance or other equitable relief; provided, however, that, this shall in no
way limit any other remedies which the Buyer may have (including, without
limitation, the right to seek monetary damages). The Buyer agrees that it will
not criticize or make any disparaging remarks about the Company or any of its
Affiliates or any of its directors, officers, shareholders, advisors or other
employees, provided, however, that the remedy for any violation of such
agreement shall be the taking of prompt action by the Buyer to reprimand and/or
terminate the employment or services of any person who makes such criticism or
disparaging remarks, but there shall be no remedy available to the Company
beyond such reprimand or termination and, in particular, no financial or
monetary remedy of the Company against Buyer.
     (d) Certain Employee Matters. The Company shall cause each Company employee
hired by Buyer after the Closing to sign Buyer’s standard employment and
non-solicitation agreement, effective as of the Closing. Upon the Closing of the
transaction contemplated by this Agreement, the Buyer agrees to hire all Fee
family members who presently work at the Company (with the exception of the
Company’s shareholders, i.e., Ronald J. Fee Sr., Grace C. Fee, Ronald J. Fee
Jr., Debra L. Fee, Eileen M. Triola and Bobby Triola), at the same level of
income and with similar benefits (or comparable Buyer benefits) and job
descriptions (or comparable Buyer job descriptions) as currently provided by the
Company, provided such Fee family members sign Buyer’s standard employment and
non-solicitation agreement, effective as of the Closing.
     (e) Credit Under Buyer Employee Benefit Plans. If and to the extent
reasonably permitted under Buyer’s existing employee benefit plans, Buyer shall
use commercially reasonable efforts to provide for credit under such plans for
prior employment with the Company for those Company employees hired by Buyer as
of the Closing Date.
     (f) Leasing of Spring Hill Site and Odessa Site; Landlord Waiver. The
Parties agree to enter into, at Closing, mutually acceptable lease agreements
(collectively, the “Lease

29



--------------------------------------------------------------------------------



 



Agreements”) pursuant to which Buyer agrees to lease from the Company: (1) the
Company’s location in Spring Hill, Florida (the “Spring Hill Site”) for an
initial term of three (3) years and with an option to renew for an additional
term of three (3) years; and (2) the Company’s location in Odessa, Florida (the
“Odessa Site”) on a month-to-month basis for a period not to exceed four
(4) months. At Closing, the Company shall execute and deliver to Buyer, and
Buyer shall thereafter promptly deliver to Wachovia Bank, National Association,
Landlord Lien Waiver Agreements, pertaining to both the Spring Hill Site and the
Odessa Site, in the forms attached hereto as Exhibit E.
     (g) Transition Services. For a period of six months following the Closing,
the Company shall use its reasonable best efforts to assist the Buyer in the
transition to Buyer of: (1) the Company’s customers purchased by Buyer under
this Agreement; and (2) the Company’s employees desired to be hired by the
Buyer, including but not limited to reasonable efforts to cause such customers
and employees to remain with the Buyer after the Closing. In addition, both
prior to and following the Closing (and during those periods of time set forth
in such Transition Services Agreement), the Company shall use its reasonable
best efforts, both on-site at the Company’s offices and via remote access (i.e.,
phone, fax, e-mail, etc.), to assist the transfer to Buyer of all of the
customer Contracts, to assist Buyer in the retention of all customer Contracts
including but not limited to the Significant Customers, to assist the transfer
to the Buyer, and integration into Buyer’s systems, of all information
pertaining to customer scheduling and billing, and to make the Leased Real
Properties available to the Buyer. In exchange for transition services to be
provided by Eileen M. Triola, such Transition Services Agreement shall provide
that Buyer agrees to pay Ms. Triola, $1,300.00 per week for a maximum of
24 weeks of transition services, and also agrees to deliver to Ms. Triola, at
the end of the transition services period, a stock certificate representing
10,000 shares of the restricted common stock of Sunair Services Corporation
(securities law restrictions, including Rule 144 requirements, would apply). The
Transition Services Agreement shall also address transition services, to be
provided by Ronald J. Fee Jr. on a “week to week” basis for a period not to
exceed four (4) weeks, involving the transition of the Company’s large
commercial accounts and related contracts.
     (h) Name “Ron Fee Inc.”. The Company shall cease using the corporate name
“Ron Fee Inc.” and shall execute and deliver to Buyer, within thirty (30) days
after the Closing Date, any and all documents reasonably necessary to transfer
all of Company’s interest, right and title in and to said name to the Buyer and
to change its corporate name to another corporate name which will not be
confused with its existing corporate name.
     (i) Certification of the Company’s Financial Statements. Not later than
that date which is the first business day following the Closing Date, the chief
accounting officer of the Company and the Company’s outside accountant, shall
each deliver to the Buyer, three (3) manually executed originals of a statement
or statements, wherein such chief accounting officer and such outside accountant
each make the following certification to Buyer: “To the best of my knowledge and
belief, the Company’s most recent Financial Statements, delivered as part of
Schedule 3(g) of that certain Asset Purchase Agreement dated as of March 31,
2006, between Middleton Pest Control, Inc. and Ron Fee Inc., are complete and
accurate accrual basis financial statements of the Company as of the date of
such financial statements, except that the depreciation in such financial
statements has not been presented in a GAAP format.”

30



--------------------------------------------------------------------------------



 



     (j) Registration of Vehicles in Buyer’s Name. The Buyer agrees to register
all vehicles that it is purchasing in its own name as soon as practicable after
the Closing but in any event no later than that date which is forty-five
(45) days after the Closing; provided, however, that until the Buyer registers
the vehicles in the Buyer’s name the Buyer shall name the Company as an
additional insured on its liability insurance covering the vehicles.
7.   Conditions to Obligation to Effect the Closing.
     (a) Conditions to Obligation of the Buyer. The obligation of the Buyer to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:
     (i) except for representations and warranties that by their terms speak
only as of a specified date, the representations and warranties set forth in
Section 3 shall be true and correct in all material respects at and as of the
Closing Date as though made on and as of the Closing Date;
     (ii) the Company shall have materially performed and complied with all of
the covenants hereunder required to be performed and complied with by Company at
or prior to the Closing;
     (iii) there shall not be any injunction, judgment, order, decree, or ruling
in effect preventing consummation of any of the transactions contemplated by
this Agreement nor shall there have occurred any damage or loss to any of the
Purchased Assets whether or not covered by insurance which equals or exceeds ten
percent (10%) of the Purchase Price;
     (iv) all material filings that are required to have been made by the
Company with any Governmental Authority in order to carry out the transactions
contemplated by this Agreement shall have been made; all material
authorizations, consents, approvals and Permits from all such Governmental
Authorities required for the Company to carry out the transactions contemplated
by this Agreement shall have been received, and all statutory waiting periods
(or extensions thereof) in respect thereof shall have expired or otherwise been
terminated; all of the consents set forth in Schedule 7(a)(iv) shall have been
obtained (“Company Required Consents”); the Buyer shall have received from legal
counsel to the Company an opinion substantially in the form attached as
Exhibit F hereto;
     (v) Company shall have delivered to the Buyer a certificate dated as of the
Closing stating that the conditions set forth in Sections 7(a)(i), 7(a)(ii),
7(a)(iii) and 7(a)(iv) have been satisfied and attaching true and correct copies
of all Equipment, Inventory, Receivables and Customer Prepayments dated as of
the Closing Date.
     (vi) Ronald J. Fee Sr., Grace C. Fee, Ronald J. Fee Jr., Debra L. Fee,
Eileen M. Triola and Edward J. Bunnell, shall have each executed and delivered
to the Buyer non-competition and non-solicitation agreements in form and
substance satisfactory to Buyer, each of which shall contain a non-compete
provision comparable to the provisions of Section 6(c);

31



--------------------------------------------------------------------------------



 



     (vii) At the Closing, the Company shall duly execute and deliver to the
Buyer a Bill of Sale and Assignment and Assumptions in the form attached hereto
as Exhibits B and C and such other instruments of transfer of title as are
necessary to transfer to the Buyer good and marketable title to the Purchased
Assets free and clear of all Liens, and shall deliver to the Buyer immediate
possession of the Purchased Assets;
     (viii) Ronald J. Fee Sr., Grace C. Fee, Ronald J. Fee Jr., Debra L. Fee and
Eileen M. Triola shall have each executed and delivered to the Buyer Guaranty
Agreements in the forms attached hereto as Exhibit G;
     (ix) the Company shall have caused any Liens (other than Permitted Liens)
in or on the Purchased Assets to be released, including but not limited to
making any payoffs of existing debt necessary to release such Liens as described
in those Payoff Letters attached hereto in Exhibit H, including but not limited
to the payoff of any debt owed by the Company to Merrill Lynch Business
Financial Services, Inc., secured by a blanket lien on the Company’s personal
property, and the termination of such blanket lien;
     (x) no Material Adverse Effect shall have occurred, nor shall there be
(A) any material dispute between the Company and any Significant Customer or
Supplier or (B) any indication from any Significant Customer or Supplier that
such Significant Customer or Supplier, as the case may be, intends to materially
reduce its purchases from or sales to, or to otherwise materially reduce its
business relationship with, the Company;
     (xi) the Buyer shall have completed the Due Diligence Review and
Environmental Assessment to its satisfaction;
     (xii) the Company, Ronald J. Fee Jr. and Eileen M. Triola shall have
executed a Transition Services Agreement in form and substance acceptable to
Buyer, and Edward J. Bunnell shall have executed an Employment Agreement in form
and substance acceptable to Buyer;
     (xiii) Buyer shall have received a loan or other capital infusion
sufficient to pay the Transaction Consideration in full within five (5) business
days prior to the Closing;
     (xiv) the Board of Directors of the Buyer shall have approved the
transaction contemplated by this Agreement and the related definitive
documentation, and the Board of Directors of Parent shall have approved the
execution of the Promissory Note;
     (xv) any Schedules to this Agreement which are to be updated, revised or
made current through the Closing Date have been delivered to the Buyer and found
to be in form and substance satisfactory to the Buyer;
     (xvi) the Company shall have entered into the Lease Agreements; and
     (xvii) the Company shall have executed and/or delivered all such other
documents reasonably requested by Buyer or its counsel.

32



--------------------------------------------------------------------------------



 



The Buyer may waive in writing any condition specified in this Section 7(a) at
or prior to the Closing or on the Closing Date.
     (b) Conditions to Obligation of the Company. The obligation of the Company
to consummate the transactions to be performed by them in connection with the
Closing is subject to satisfaction of the following conditions:
     (i) the representations and warranties set forth in Section 4 above shall
be true and correct in all material respects at and as of the Closing Date as
though made on and as of the Closing Date;
     (ii) the Buyer shall have materially performed and complied with all of its
covenants hereunder required to be performed and complied with by it at or prior
to the Closing;
     (iii) there shall not be any injunction, judgment, order, decree or ruling
in effect preventing consummation of any of the transactions contemplated by
this Agreement;
     (iv) Buyer shall deliver to Company a certificate dated as of the Closing
certifying that the conditions set forth in Sections 7(b)(i), 7(b)(ii) and
7(b)(iii) have been satisfied;
     (v) Buyer shall have tendered to the Company the Purchase Price and
delivered all documents reasonably required hereunder to complete the sale and
transfer of the Purchased Assets;
     (vi) the Company’s Board of Directors and all of its shareholders shall
have approved the transaction contemplated by this Agreement;
     (vii) the Buyer shall have entered into the Lease Agreements; and
     (viii) Buyer shall have executed and/or delivered to Company all such other
documents reasonably requested by Company or its counsel.
     The Company may waive in writing any condition specified in this Section
7(b) at or prior to the Closing or on the Closing Date.
8.   Remedies for Breaches of this Agreement.
     (a) Survival. The representations and warranties of the Company and the
Buyer contained in Sections 3 and 4 shall survive the Closing and continue in
full force and effect until the second anniversary of the Closing Date, except
for those contained in Section 3(a), 3(b), 3(c) (other than as to good and
marketable title to the Purchased Assets), 3(d), 3(e), 3(j), 3(k) and 3(s),
which shall survive until the expiration of the applicable statute of
limitations, and the representation in Section 3(c) on good and marketable title
to the Purchased Assets, which shall survive indefinitely. All covenants herein
shall survive the Closing and continue in full force and effect until performed,
subject to any applicable statute of limitations and other restrictions

33



--------------------------------------------------------------------------------



 



or limitations in such covenants. Any claim for indemnification asserted with
reasonable specificity within the applicable survival period shall survive until
finally determined.
     (b) Indemnification.
     (i) Subject to the limitations and conditions set forth in this Section 8,
Company shall indemnify, defend and hold Buyer and its Affiliates harmless from
any and all liabilities, obligations, claims, damages, fines, penalties, Taxes,
costs and expenses, including all court costs and reasonable attorneys’ fees and
the costs, fees and expenses incurred to collect or enforce any judgment or
other relief granted (collectively, “Losses”), which Buyer may suffer or incur
as a result of or relating to: (a) the breach or inaccuracy of any of the
representations, warranties, covenants or agreements made by Company in or
pursuant to this Agreement or in or pursuant to any other agreement, document or
instrument delivered by Company pursuant to the terms of this Agreement or the
transactions contemplated by this Agreement; (b) any lawsuit, claim, or
proceeding of any nature arising on, prior to or after the Closing, relating to
the Company’s business or the Purchased Assets prior to the Closing, including
but not limited to any contract claims, customer damage claims or warranty
claims pertaining to or arising under any of the Assumed Contracts prior to the
Closing (the liabilities described in this subsection (b) are collectively
referred to as the “Pre-Existing Claims”); (c) the acts or omissions of the
Company or its officers, directors, managers, members, employees, licensees,
contractors or agents occurring prior to the Closing (the liabilities described
in this subsection (c) are collectively referred to as the “Pre-Existing Company
Specific Obligations”); or (d) any obligation to pay, satisfy or perform any
liabilities or obligations of the Company arising prior to the Closing, and the
Indebtedness For Borrowed Money of the Company, the Excluded Liabilities, and
any other liabilities not expressly assumed by Buyer (the liabilities described
in this subsection (d) are collectively referred to as the “Excluded
Obligations”).
     (ii) Subject to the limitations and conditions set forth in this Section 8,
the Buyer shall indemnify, defend and hold harmless the Company from, against
and in respect of, any Losses which the Company shall suffer or incur as a
result of or relating to: (a) the breach or inaccuracy of any of the
representations, warranties, covenants or agreements made by Buyer in or
pursuant to this Agreement or in or pursuant to any other agreement, document or
instrument delivered by Buyer pursuant to the terms of this Agreement or the
transactions contemplated by this Agreement; (b) any lawsuit, claim, or
proceeding of any nature relating to the business or Purchased Assets operated
by Buyer after the Closing; (c) the acts or omissions of the Buyer or its
officers, directors, managers, members, employees, licensees, contractors or
agents occurring on and after the Closing; or (d) any obligation to pay, satisfy
or perform the Assumed Liabilities or any other liabilities or obligations
expressly assumed by Buyer pursuant to this Agreement.
     (iii) Any claim for Losses will be set forth in a written notice providing
reasonable detail of the nature, scope and basis of such Losses along with any
reasonably available supporting documentation. To the extent any Losses are
covered, without dispute, under an applicable and enforceable insurance policy
or policies, such Losses

34



--------------------------------------------------------------------------------



 



shall be considered recoverable only to the extent not covered and not paid for
pursuant to such insurance policy or policies.
     (iv) Promptly after the assertion by any third party of any claim, demand
or notice (a “Third Party Claim”) against any Person or Persons entitled to
indemnification under this Section 8(b) (the “Indemnified Parties”) that results
or may reasonably be expected to result in the incurrence by such Indemnified
Parties of any Losses for which such Indemnified Parties would be entitled to
indemnification pursuant to this Agreement, such Indemnified Parties shall
promptly notify the Parties from whom such indemnification could be sought (the
“Indemnifying Parties”) of such Third Party Claim provided, however, that
failure to notify the Indemnifying Party shall not relieve the Indemnifying
Party from any liability except to the extent the Indemnifying Party is
prejudiced thereby. Upon receipt of notice of the Third Party Claim, the
Indemnifying Parties shall have the right, upon written notice (the “Defense
Notice”) to the Indemnified Parties within 20 days after receipt by the
Indemnifying Parties of notice of the Third Party Claim (or sooner if such claim
so requires) to conduct, at their own expense, the defense against the Third
Party Claim in their own names or, if necessary, in the names of the Indemnified
Parties; provided, however, that:
     A. the Indemnifying Parties must provide evidence reasonably satisfactory
to the Indemnified Parties that the Indemnifying Parties possess the financial
resources necessary to defend the Third Party Claim and to satisfy the Third
Party Claim, if adversely determined;
     B. the Third Party Claim involves only money damages and not injunctive or
other equitable relief; and
     C. the Indemnified Parties shall have the right to employ separate counsel
in any such Third Party Claim properly assumed by the Indemnifying Parties or to
participate (subject to the direction of counsel to the Indemnifying Parties) in
the defense thereof, but the fees and expenses of such counsel shall not be
included as part of any Losses incurred by the Indemnified Party.
     The Party or Parties conducting the defense of any Third Party Claim shall
keep the other Parties apprised of all significant developments and shall be
authorized to enter into any settlement, compromise or consent to judgment with
respect to such Third Party Claim only with the consent of the other Parties
which shall not be unreasonably withheld. Any claim for indemnification with
respect to any matter that is not timely made pursuant to the provisions of this
Agreement may not be pursued and will be deemed to have been irrevocably waived.
     (c) Limitations on Indemnity. The rights and remedies under this Section 8
shall be the sole and exclusive rights and remedies of the Parties on account of
any claims arising out of, or in connection with, this Agreement or the
transactions contemplated hereby other than claims for injunctive or equitable
relief. No special, punitive or consequential damages shall be imposed on any
Party to this Agreement. Notwithstanding anything herein to the contrary, the
maximum aggregate amount which an indemnitee may recover from an indemnitor in
respect of

35



--------------------------------------------------------------------------------



 



all claims under this Agreement, shall be an amount equal to Five Million Two
Hundred Thousand Dollars ($5,200,000).
     (d) Other Limitations. Anything to the contrary contained in the preceding
provisions of this Agreement notwithstanding, except for indemnification claims
by Buyer against the Company under Subsection 8(b)(i)(b) as to any Pre-Existing
Claims if the Company had actual or constructive knowledge of such Pre-Existing
Claims prior to the Closing, under Subsection 8(b)(i)(c) as to any Pre-Existing
Company Specific Obligations if the Company had actual or constructive knowledge
of such Pre-Existing Company Specific Obligations prior to the Closing, and/or
under Subsection 8(b)(i)(d) as to any Excluded Obligations if the Company had
actual or constructive knowledge of such Excluded Obligations prior to the
Closing (collectively, the “Claims Not Subject to Threshold”), (i) no
indemnification under this Section 8 shall be made by the Company in favor of
the Buyer, or by Buyer in favor of the Company, as the case may be, unless the
total of all such claims (excluding Claims Not Subject to Threshold if the
Company had actual or constructive knowledge of such claims prior to the
Closing) for indemnification exceed in the aggregate $104,000 (the
“Indemnification Threshold”); provided, however, that once such threshold amount
is exceeded the Company shall indemnify the Buyer, or the Buyer shall indemnify
the Company, as the case may be, for the total amount of claims including the
$104,000 Indemnification Threshold; and (ii) the obligation of (A) the Company
to indemnify the Buyer and (B) the obligation of the Buyer to indemnify the
Company, as the case may be, as to all indemnification claims (excluding Claims
Not Subject to Threshold) shall be extinguished upon the payment under this
Section 8 by the Company to the Buyer or the payment by the Buyer to the
Company, as the case may be, of an amount in the aggregate equal to $5,200,000
(provided however any payment by Buyer of amounts constituting Excluded
Liabilities shall not be included in the Indemnification Threshold or otherwise
limit the Company’s liability or be applied against the Company’s aggregate
limit of liability). Notwithstanding anything herein to the contrary, in no
event shall the Buyer be required to exceed the Indemnification Threshold before
collecting from the Company any amount owed by the Company to the Buyer as a
post Closing adjustment pursuant to Section 2(i), and in no event shall the
Company be required to exceed the Indemnification Threshold before collecting
from the Buyer any amount owed by the Buyer to the Company as a post Closing
adjustment pursuant to Section 2(i). Notwithstanding anything in this Agreement
to the contrary, the limitation imposed by the Indemnification Threshold shall
not be applicable to any of the Claims Not Subject to Threshold if the Company
had actual or constructive knowledge of such claims prior to the Closing, and in
the event any Claims Not Subject to Threshold for which the Company had actual
or constructive knowledge prior to the Closing become known to Buyer or
otherwise arise on and after the Closing Date, Buyer shall have the right to
make an indemnification claim against the Company pursuant to Section 8(b)
hereof without first having to exceed any threshold amount and, if successful,
shall be able to collect from the Company the full amount of any Losses
resulting from any such Claims Not Subject to Threshold without reduction. Any
indemnification claim that qualifies both as a claim that could be asserted by
Buyer under Subsection 8(b)(i)(a) and as a claim that could be asserted by Buyer
under Subsections 8(b)(i)(b), 8(b)(i)(c) and/or 8(b)(i)(d), shall be treated for
all purposes as a claim included within the definition of “Claims Not Subject to
Threshold”. The term “constructive knowledge”, as used in this subsection, shall
mean and include such knowledge of all of the facts and circumstances as would
reasonably be known to any reasonably diligent and prudent person carrying out
the shareholder, director, officer and/or employee duties of any such positions
held by such person, with the Company deemed to have

36



--------------------------------------------------------------------------------



 



such actual and constructive knowledge as is possessed by all of its
shareholders, directors, officers and employees.
     (e) Offset Against Promissory Note. In the event the Company becomes
obligated to the Buyer pursuant to an indemnification claim made by Buyer
against Company under this Section 8 or under any other sections of this
Agreement (including but not limited any post Closing adjustments under Section
2(i) which result in an additional payment obligation on the part of the
Company), Buyer shall have the right to cause Parent to make offset against
amounts due Company from Parent under the Promissory Note, provided, however,
that the Company can avoid any such offset, at Company’s election, by making
payment to Buyer in cash of the full amount owed to Buyer within five (5) days
after receiving written notice from Buyer that Buyer intends to have Parent make
such offset (the “Offset Notice”). Notwithstanding the foregoing, other than
with respect to an offset intended to collect unpaid amounts owed by the Company
to Buyer as a result of a post Closing adjustment under Section 2(i) (which
offset shall not be subject to dispute, objection or arbitration), prior to
Buyer causing Parent to make an offset against amounts due the Company from
Parent under the Promissory Note, Buyer shall first deliver an Offset Notice to
the Company at least forty-five (45) days prior to the effective date of any
offset, which notice shall state the effective date of such offset and provide a
summary of the reasons why such offset is being made. During the thirty (30) day
period commencing on the date the Offset Notice is delivered to the Company (the
“Objection Period”), the Company shall be given the reasonable opportunity by
Buyer, if appropriate under the facts and circumstances, to make a reasonable
attempt to cure the situation giving rise to the offset claim and to state, in a
writing delivered to Buyer prior to the end of the Objection Period, the reasons
why the Company objects to such offset (the “Offset Objection Notice”). The
Buyer in its reasonable discretion may also agree to have its representatives
meet with the Company’s representatives, during the Objection Period, to further
discuss the Company’s reasons set forth in the Offset Objection Notice. At the
end of Objection Period, the Buyer, in its sole discretion, may: (1) either
accept or partially accept such reasons, and modify or reverse its decision to
cause an offset to be made, or (2) reject such reasons and proceed with having
the Parent make the offset as of the effective date set forth in the Offset
Notice but in any event will give the Company a response, provided, however,
that in the event Buyer causes Parent to make an offset to which the Company has
timely objected by delivery of an Offset Objection Notice to Buyer within the
Objection Period, any such offset may be disputed by the Company in an action
commenced under Section 8(f) hereof, with such offset confirmed, modified or
reversed in accordance with the dispute resolution procedures set forth in
Section 8(f) hereof.
     (f) Arbitration. In the event a dispute arises between Buyer and Company
regarding this Agreement or any document executed in connection herewith, the
Parties shall submit their dispute to non-binding mediation in Hillsborough
County, Florida. If the dispute is not resolved within thirty (30) days of
submission of the dispute to non-binding mediation, then either Party, may
submit the dispute to binding arbitration in Hillsborough County, Florida and
the arbitration proceeding shall be subject to the following requirements:
     (i) Any controversy arbitrated by the Parties shall be arbitrated by a
single arbitrator if the amount of the controversy is less than or equal to One
Hundred Thousand Dollars ($100,000). If the amount of the controversy between
the Company and Buyer is greater than One Hundred Thousand Dollars ($100,000)
then the arbitration shall be

37



--------------------------------------------------------------------------------



 



conducted by a panel of three (3) arbitrators. Within fifteen (15) days after
submission of the dispute to binding arbitration, the Parties shall mutually
agree on an arbitrator if the controversy is to be arbitrated by a single
arbitrator in accordance with this paragraph. If no agreement on an arbitrator
is reached within said fifteen (15) day period, then the arbitrator shall be
selected in accordance with the procedures of the American Arbitration
Association (“AAA”) and shall be from, if available, the “Commercial Arbitration
Panel” employed by the AAA. If more than one arbitrator is required to conduct
the arbitration, then the arbitrators shall be selected in accordance with the
procedures of the AAA, and shall be from, if available, the “Commercial
Arbitration Panel” employed by the AAA. The Parties intend that this agreement
to arbitrate be valid, specifically enforceable and irrevocable.
     (ii) Within ten (10) days of the presentation of the Parties claims to the
arbitrator, the arbitrator shall issue its written decision.
     (iii) In the absence of fraud, gross misconduct or an error in law
appearing on the face of the order or award issued by the arbitrator, the
written decision of the arbitrator shall be final and binding upon the parties.
     (iv) The arbitration proceeding shall be carried on and heard in accordance
with the Commercial Rules of Arbitration of the American Arbitration
Association.
     (v) The prevailing party shall be entitled to have all of its costs and
expenses (including without limitation expert witness expenses and reasonable
attorneys’ fees) of investigating, preparing and presenting such arbitration
claims or cause of action (collectively, the “Prevailing Party Expenses”). The
arbitrator shall approve the award to the prevailing party of Prevailing Party
Expenses but, rather than determine the amount of the award in such arbitration
proceeding commenced hereunder, shall instead ask that the applicable court
include in its judgment for the prevailing party an amount to fully compensate
the prevailing party for all of such Prevailing Party Expenses as determined by
such court.
9.   Termination.
     (a) Termination of Agreement. The Parties may terminate this Agreement as
provided below:
     (i) the Buyer and the Company may terminate this Agreement by mutual
written consent at any time prior to the Closing;
     (ii) the Buyer may terminate this Agreement by giving written notice to the
Company at any time prior to the Closing (A) in the event that the Company has
breached any representation, warranty or covenant contained in this Agreement
and such breach could reasonably be expected to have a Material Adverse Effect,
the Buyer has notified the Company of the breach, and the breach has continued
without cure for a period of 30 days after the notice of breach or April 15,
2006, whichever is earlier; or (B) if the Closing shall not have occurred on or
before April 15, 2006, by reason of the failure of any condition precedent to
have occurred under Section 7(a) hereof (unless the failure

38



--------------------------------------------------------------------------------



 



results primarily from the Buyer’s breach of any representation, warranty or
covenant contained in this Agreement); (C) if the Closing shall not have
occurred on or before April 15, 2006, by reason of the failure of the Company to
obtain any required governmental or third party consent (unless the failure
results primarily from the Buyer’s breach of any representation, warranty or
covenant contained in this Agreement (other than failure of the Buyer to have
received financing to pay the Transaction Consideration, the failure of such
conditions precedent shall be without liability to either Buyer or Seller)); or
(D) there is a loss, damage or destruction to the Purchased Assets which in the
aggregate exceeds ten percent (10%) of the Purchase Price; and
     (iii) the Company may terminate this Agreement by giving written notice to
the Buyer at any time prior to the Closing (A) in the event the Buyer has
breached any representation, warranty or covenant contained in this Agreement in
any material respect, the Company has notified the Buyer of the breach, and the
breach has continued without cure for a period of 30 days after the notice of
breach or April 15, 2006, whichever is earlier; (B) if the Closing shall not
have occurred on or before April 15, 2006, by reason of the failure of any
condition precedent to have occurred under Section 7(b) hereof, other than
failure of the Buyer to have received financing to pay the Transaction
Consideration, the failure of such conditions precedent shall be without
liability to either Buyer or Seller (unless the failure results primarily from
the Company’s breach of any representation, warranty or covenant contained in
this Agreement); or (D) there is a loss, damage or destruction to the Purchased
Assets which in the aggregate exceeds ten percent (10%) of the Purchase Price.
     (iv) The Company may terminate this Agreement at any time if the Closing
does not occur by April 7, 2006.
     (b) Effect of Termination. No termination of this Agreement shall cause any
Party then in breach to be released of its obligations hereunder in the absence
of an express written release.
10.   Miscellaneous.
     (a) Press Releases and Public Announcements. No party shall issue any press
release or public announcement relating to the subject matter of this Agreement
without the prior written approval of the other party. Notwithstanding the
foregoing, Parent shall be entitled to disclose this Agreement and the
transactions contemplated hereby to comply with the rules or regulations of the
U.S. Securities and Exchange Commission and the rules, regulations or
requirements of any exchange on which the Parent’s securities are listed.
     (b) Third-Party Beneficiaries. This Agreement shall not confer any rights
or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.
     (c) Entire Agreement. This Agreement (including the Disclosure Schedules,
Exhibits and the documents, referred to herein) constitutes the entire agreement
between the Parties with respect to the subject matter hereof and supersedes any
prior understandings, agreements, or

39



--------------------------------------------------------------------------------



 



representations by the Parties, written or oral, to the extent they are related
to the subject matter of this Agreement including but not limited to that
certain letter dated March 4, 2006 between the Company and Sunair Southeast Pest
Holdings, Inc.
     (d) Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. No Party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the Buyer and the Company; provided, however, that without the consent of any
other Parties Buyer may (i) collaterally assign its rights hereunder to one or
more lenders, (ii) assign its rights and obligations hereunder after the Closing
to any Person who acquires all or a material portion of the assets or equity of
the Buyer, or (iii) assign its rights and obligations to an Affiliate. In the
event Buyer assigns this Agreement Buyer shall not be released from its
obligations hereunder.
     (e) Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
     (f) Headings. The Section headings contained in this Agreement and the
Disclosure Schedules are inserted for convenience only and shall not affect in
any way the meaning or interpretation of this Agreement or the Disclosure
Schedules.
     (g) Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly given if personally
delivered or sent by registered or certified mail, return receipt requested,
postage prepaid, or by reputable overnight courier and addressed to the intended
recipient as set forth below:

     
If to the Company:
  Ron Fee Inc.
 
  266 Gulf Port Lane
 
  Spring Hill, FL 34608
 
  Attention: Ronald J. Fee Sr.
 
   
With a copy to:
  D. Michael O’Leary, Esq.
 
  Trenam Kemker
 
  2700 Bank of America Plaza
 
  Tampa, FL 33602
 
   
If to the Buyer:
  Middleton Pest Control, Inc.
 
  c/o Sunair Southeast Pest Holdings, Inc.
 
  3005 SW 3rd Ave
 
  Fort Lauderdale, FL 33315-3312
 
  Attention: Chief Executive Officer
 
   
With a copy to (which shall not constitute notice to the Buyer):
  Thomas A. Simser, Jr., P.L.
 
  c/o Shuffield, Lowman & Wilson, P.A.
 
  1000 Legion Place, Suite 1700
 
  Orlando, FL 32801
 
  Attention: Thomas A. Simser, Jr., Esq.

     Any Party may send any notice, request, demand, claim or other
communication hereunder to the intended recipient at the address set forth above
using any other means

40



--------------------------------------------------------------------------------



 



(including messenger service, telecopy, telex, ordinary mail or electronic
mail), but no such notice, request, demand, claim, or other communication shall
be deemed to have been duly given unless and until it actually is received by
the intended recipient. Any Party may change the address to which notices,
requests, demands, claims and other communications hereunder are to be delivered
by giving the other Party notice in the manner herein set forth.
     (h) Governing Law; Jurisdiction; Venue. This Agreement shall be governed by
and construed in accordance with the internal laws of the State of Florida
(i.e., without giving effect to any choice or conflict of law provision or rule
(whether of the State of Florida or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Florida).
Each of the Parties submits to the exclusive jurisdiction of any federal or
state court sitting in Hillsborough County, Florida, in any action or proceeding
arising out of or relating to this Agreement and agrees that all claims in
respect of the action or proceeding shall be heard and determined in any such
court. Each of the Parties waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought.
     (i) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Buyer and
the Company.
     (j) Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
     (k) Expenses. Except as otherwise provided in this Agreement, each of the
Parties shall bear its own fees, costs and expenses (including, without
limitation, legal, accounting, consulting and investment advisory fees and
expenses) incurred in connection with this Agreement and the transactions
contemplated hereby.
     (l) Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement. Any reference to any federal, state, local or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. When
a reference is made in this Agreement to an article, Section, paragraph, clause,
schedule or exhibit, such reference shall be deemed to be to this Agreement
unless otherwise indicated. Whenever the words “include,” “includes,” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” As used herein, words in the singular will be
held to include the plural and vice versa (unless the context otherwise
requires), words of one gender shall be held to include the other gender (or the
neuter) as the context requires, and the terms “hereof,” “herein,” and
“herewith” and words of similar import will, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement. For the avoidance of doubt, all references to the
Company relating to financial matters shall be deemed to be the Company on a
consolidated basis.

41



--------------------------------------------------------------------------------



 



     (m) Business Day. If any time period set forth in this Agreement expires on
other than a business day in the City of Tampa, Florida; i.e. upon a Saturday,
Sunday or legal or bank holiday, such period shall be extended to and through
the next succeeding business day in such City.
     (n) Prevailing Party. In the event that attorneys’ fees or other costs are
incurred to secure performance of any obligation, or to establish damages for
the breach of any obligation, agreement or covenant, or to obtain any other
appropriate relief, whether by way of prosecution or defense, the prevailing
party shall be entitled to recover its reasonable attorneys’ fees and costs and
the costs, fees and expenses incurred to enforce or collect such judgment or
award and any other relief granted.
     (o) Exhibits; Disclosure Schedule. The Exhibits to this Agreement and the
Disclosure Schedules are incorporated herein by reference and made a part
hereof. The inclusion of information in the Disclosure Schedules shall not be
construed as an admission that such information is material to the Company. The
Section numbers in the Disclosure Schedules will correspond to the Section
numbers in this Agreement.
     (p) Waiver of Jury Trial. EACH PARTY HERETO INDIVIDUALLY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY
DO SO, TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING BASED ON THIS AGREEMENT
OR, ARISING HEREUNDER OR RELATED HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR EACH PARTY TO ENTER INTO AND CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.
[signature page follows]

42



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of
the date first above written.

            MIDDLETON PEST CONTROL, INC.
      By:   /s/ Gregory A. Clendenin         Name:   Gregory A. Clendenin       
Title:   President & CEO        RON FEE INC.
      By:   /s/ Ronald J. Fee Sr.         Name:   Ronald J. Fee Sr.       
Title:   President & CEO   

43



--------------------------------------------------------------------------------



 



         

EXHIBITS AND SCHEDULES

      EXHIBIT A  
Change of Control Payments
EXHIBIT B  
Form of Bill of Sale
EXHIBIT C  
Form of Assignment and Assumption of Contracts
EXHIBIT D  
Form of Subordinated Promissory Note
EXHIBIT E  
Form of Landlord Lien Waiver Agreement
EXHIBIT F  
Form of Opinion of Company’s Counsel
EXHIBIT G  
Form of Guaranty Agreement
EXHIBIT H  
Payoff Letters
  Schedule 2(a)(i)  
Tangible Personal Property
Schedule 2(a)(ii)  
Inventory
Schedule 2(a)(iii)  
Customer Accounts and Customer Prepayments/Acquisition Targets/ Prior Customers
and Customer Accounts/Prior Inquiries
Schedule 2(a)(iv)  
Company Deposits
Schedule 2(a)(v)  
Receivables
Schedule 2(a)(vii)  
Proprietary Rights
Schedule 2(b)  
Excluded Assets
Schedule 2(f)(1)  
Assumed Contracts
Schedule 2(f)(2)  
Assumed Vehicle Indebtedness
Schedule 3(a)  
Noncontravention
Schedule 3(c)  
Good Title to and Condition of Purchased Assets
Schedule 3(g)  
Financial Statements and Exceptions to Consistently Applied Accounting
Principles
Schedule 3(h)  
Absence of Certain Developments
Schedule 3(i)  
Liens on Purchased Assets
Schedule 3(j)  
Legal Compliance
Schedule 3(l)  
Real Properties
Schedule 3(m)(i)  
Intellectual Property
Schedule 3(m)(ii)  
Claims Against Intellectual Property
Schedule 3(m)(iii)  
Licensed Intellectual Property
Schedule 3(n)  
Contracts
Schedule 3(o)  
Insurance Claims
Schedule 3(p)  
Litigation
Schedule 3(r)  
Employees
Schedule 3(s)  
Environmental Matters
Schedule 3(t)  
Company Permits
Schedule 3(u)(i)  
Uncollectible Receivables
Schedule 3(w)(i)  
Customers and Suppliers
Schedule 3(w)(ii)  
Disputes with Customers or Suppliers
Schedule 3(x)  
Pest Treatment Warranty Claims or Notices
Schedule 3(y)  
Names; Prior Acquisitions; Business Locations
Schedule 7(a)(iv)  
Company Required Consents

44